          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 1 of 128



 1   Tyler M. Paetkau (Bar No. 146305)
     E-mail:tyler.paetkau@procopio.com
 2   Alyssa Aiko Yamakawa (Bar No. 234853)
     E-mail:aiko.yamakawa@procopio.com
 3   PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
     1117 S. California Avenue, Suite 200
 4   Palo Alto, CA 94304
     Telephone: 650.645.9000
 5
 6   Attorneys for Plaintiffs
     Scott Powell and John Mills
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     SCOTT L. POWELL and JOHN S. MILLS,                     Case No. 4:17-cv-07104-JSW
12
                    Plaintiffs,                             FIRST AMENDED COMPLAINT FOR
13                                                          DAMAGES (SECURITIES FRAUD AND
14   v.                                                     BREACH OF CONTRACT)

15   NEPHOSCALE, INC. and BRUCE TEMPLETON,                  JURY TRIAL REQUESTED

16                  Defendants.

17
18            Plaintiffs SCOTT POWELL and JOHN MILLS allege as follows:
19                                        I.      THE PARTIES
20            1.    Plaintiff Scott Powell is, and at all times mentioned in this Complaint was, an
21   individual residing at 1301 46th Street, Sacramento, California 95822.
22            2.    Plaintiff John Mills is, and at all times mentioned in this Complaint was, an
23   individual residing at 185 Harcross Road, Woodside, California 94062.
24            3.    Upon information and belief, Defendant NephoScale, Inc., formerly known as
25   Silicon Valley Webhosting, Inc. (“NephoScale,” “Silicon Web Hosting,” or the “Company”), is,
26   and at all times relevant to this Complaint was, a corporation organized and existing under the laws
27   of California, with its principal place of business located at 95 S Market St. #648, San Jose, CA
28   95113.



                                                   1
                                        FIRST AMENDED COMPLAINT
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 2 of 128



 1          4.      Upon information and belief, Defendant Bruce Templeton (“Defendant Templeton”
 2   or “Templeton”) is, and at all times relevant to this Complaint was, an individual and co-founder of
 3   NephoScale, Chief Executive Officer and a member of the Board of Directors of NephoScale.
 4                                 II.      JURISDICTION AND VENUE
 5          5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
 6   1331 because Plaintiffs’ Claims for Relief arise under the laws of the United States.
 7          6.      Venue is proper in the United States District Court for the Northern District of
 8   California pursuant to 28 U.S.C. § 1391(b) because a substantial portion of the events and
 9   omissions giving rise to the claims alleged herein occurred in this district. Additionally, the
10   Promissory Notes, as further described below, attached as Exhibits A, B, E and F and incorporated
11   by reference, state at Section 18,
12                  All disputes and controversies arising out of or in connection with
13                  this Note shall be resolved exclusively by the state and federal courts
14                  located in Santa Clara County in the State of California, and each of
15                  the Company and Investor hereby agrees to submit to the jurisdiction
16                  of said courts and agrees that venue shall lie exclusively with such
17                  courts.
18                                  III.     FACTUAL BACKGROUND
19          7.      On or about December 20, 2013, Defendant Templeton telephoned Mr. Mills and
20   asked him for an emergency bridge loan of $40,000. Defendant Templeton told Mr. Mills that
21   without an immediate injection of capital he would miss payroll for his employees. Defendant
22   Templeton further told Mr. Mills that he was tired and burned out from running Silicon Valley
23   Web Hosting, Inc., which corporation was later renamed NephoScale, Inc., and that, beginning in
24   January 2014, he intended to launch a sales process to sell Silicon Valley Web Hosting to a
25   third-party acquirer, and that the proceeds from the loan would be used to achieve a sale of Silicon
26   Valley Web Hosting or its assets and repay the loan from Mr. Mills.
27          8.      During the December 20, 2013 telephone call and in various other telephone
28   conversions between Mr. Mills and Defendant Templeton, Defendant Templeton also made



                                                      2
                                           FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 3 of 128



 1   numerous representations to Mr. Mills that Silicon Valley Web Hosting was close to “break-even”
 2   and that Defendant Templeton had a number of pending customer deals in his pipeline that would
 3   take Silicon Valley Webhosting to break-even and beyond.
 4          9.      During the December 20, 2013 telephone call and in several follow-up telephone
 5   calls from Defendant Templeton to Mr. Mills prior to December 26, 2013, Defendant Templeton
 6   made further representations to Mr. Mills that even if the pending customer deals fell through, he
 7   had the ability and a plan to trim expenses in order to get Silicon Valley Web Hosting to
 8   break-even, and that Silicon Valley Web Hosting’s revenue generating assets and customers could
 9   be used to repay the loan within six months if a sale of the Company had not yet materialized and
10   that Defendant Templeton had invested $4 million of his own money in the Company and that
11   “over his dead body” would he lose $4 million, or words to that effect.
12          10.     Mr. Mills had no reason to doubt Defendant Templeton’s representations, and in
13   fact, Mr. Mills previously loaned Defendants $85,000, and Defendants paid that sum back to Mr.
14   Mills. In reasonable reliance upon Defendant Templeton’s representations during the telephone
15   conversations between December 20 through 26, 2013, Mr. Mills agreed to provide Defendants
16   with an emergency bridge loan of $40,000 and funded such amount via wire transfer to the Silicon
17   Valley Webhosting account on December 26, 2013. The loan was evidenced by a promissory note
18   signed by Defendant Templeton on behalf of Silicon Valley Webhosting, Inc., doing business as
19   NephoScale, a true and correct copy of which is attached as Exhibit A and incorporated by
20   reference (“Promissory Note”). Although Defendant Templeton presented a draft Note Purchase
21   Agreement to Mr. Mills, Mr. Mills did not at the time and has never signed that agreement due to
22   that fact that there remained unresolved terms between the Parties concerning the Promissory Note.
23   On or about January 23, 2014, Silicon Valley Web Hosting, Inc. filed a Certificate of Amendment
24   of Articles of Incorporation with the California Secretary of State reflecting the amended name of
25   the corporation, “Nephoscale, Inc.”
26          11.     In March 2014, Defendant Templeton telephoned Mr. Mills again and solicited
27   additional loan proceeds from Mr. Mills using the same fraudulent sales pitch:         Defendant
28   Templeton and his team wanted to sell the Company and needed additional bridge funding to give



                                                   3
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 4 of 128



 1   them “runway” in order to complete a sales transaction and that, barring an imminent sale, Silicon
 2   Valley Web Hosting was on the verge of break-even status and the Company would be able to
 3   repay Mr. Mills either through a sale of Silicon Valley Webhosting or its assets, or with cash flow
 4   generated from operations achieved by new customer wins, expense reductions or some
 5   combination thereof.
 6          12.     In reasonable reliance upon Defendant Templeton’s oral representations in March
 7   2014, Mr. Mills agreed to, and did, provide Defendants with an additional loan of $10,000. The
 8   loan was evidenced by a promissory note signed by Defendant Templeton on behalf of
 9   NephoScale, a true and correct copy of which is attached as Exhibit B and incorporated by
10   reference (also, a “Promissory Note” and collectively with Exhibit A, “Promissory Notes”).
11          13.     Plaintiff Mills previously loaned Defendants $85,000, and Defendants paid that sum
12   back to Plaintiff. Particularly in light of this prior experience, Plaintiff Mills reasonably relied
13   upon Defendant Templeton’s representations and promises set forth in paragraphs 7 through 12,
14   which were materially and intentionally false and misleading in agreeing to loan money at
15   Defendants’ request.
16          14.     On or about April 28, 2014, Defendant Templeton contacted Plaintiff Powell by
17   email and phone to convince Mr. Powell to invest in promissory notes, representing to Mr. Powell
18   that the Company had a number of pending customer deals that would bring in $50,000 or more in
19   monthly recurring revenue, and thus bringing the Company into profitability without the need of
20   spending additional capital:
21                  We are at a negative cash flow run rate of about minus $30K/mo.-
22                  $50K/mo. - depending upon the month. We had it down to about
23                  $15K/mo. just about a month ago, but lost another $25K in the IP
24                  address rental revenue since then to only put us back where we were.
25                  I do think we can get back to breakeven in the next couple of months
26                  by tapping several potential sources of revenue. We do have a
27                  growing sales pipeline in place, outside of our work with HDS.
28                  We are launching a new unique, and we think disruptive, SSD



                                                   4
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 5 of 128



 1                  Virtual/SSD Dedicated w/ 10 Gbps solution at the end of this month.
 2                  We call it ultra-performance Hybrid Compute. We think it will add
 3                  significantly to customer traction and additional revenue over the
 4                  remaining part of the year. There are several customers waiting for us
 5                  to launch it so they can use it. The money to develop this new
 6                  offering has already been spent on engineering and equipment, and
 7                  the equipment needed for the infrastructure footprint required to
 8                  launch has already been purchased. We have enough computing and
 9                  storage capacity in place now to add about $50k/month in revenue in
10                  cloud services, without spending hardly a dime on equipment.
11   Attached as Exhibit C and incorporated by reference is a true and correct copy of the April 28,
12   2014 email from Defendant Templeton to Mr. Powell.
13          15.     On April 28, 2014, Defendant Templeton also represented to Mr. Powell in an email
14   that the noteholders would receive an exceptional return on their money in a short period of time:
15                  I’m extremely confident we are going to be successful, and that we
16                  are going to create an excellent return for our noteholders, and it will
17                  likely happen in a short period of time based upon what we built and
18                  what is happening in the market.
19   Exhibit C.
20          16.     Defendant Templeton further represented to Mr. Powell, orally in their telephone
21   conversations and in email, that this was the last time the Company would be offering convertible
22   notes at a $7 million valuation and would be raising money at $20 million to $30 million valuation
23   if the Company had not already been sold:
24                  Hitachi goes without saying, it is a big opportunity for the company
25                  in so many ways. The revenue from the HDS alone will help with
26                  grow NephoScale’s revenue through added sales and marketing
27                  investment and it will accelerate the development of our intellectual
28                  property. It will also attract investors that have been on the sideline.



                                                    5
                                         FIRST AMENDED COMPLAINT
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 6 of 128



 1                  Once this $1M note is filled out we will not be selling any more of
 2                  the company at a $7M valuation. The valuation would be more like
 3                  $20-30M if we did take in more money.
 4   Exhibit C.
 5          17.     Defendant Templeton also provided to Mr. Powell a term sheet dated April 25,
 6   2014, a true and correct copy of which is attached as Exhibit D and incorporated by reference.
 7          18.     Based on the Defendant Templeton’s repeated representations and promises alleged
 8   above, Mr. Powell indicated to Defendant Templeton that he was willing to invest $50,000.
 9          19.     On or about April 29, 2014, Defendant Templeton called Mr. Powell with the intent
10   to induce Mr. Powell to invest more than $50,000. To land additional investment dollars from Mr.
11   Powell, Defendant Templeton sold Mr. Powell on that fact that NephoScale would be sold within
12   six months, likely to Hitachi or a similar corporate buyer, and that he had invested $4 million of his
13   own money in the Company and that Mr. Powell would reap a 3x return on his investment in a very
14   short period of time, or words to that effect. Based on these representations and promises from
15   Defendant Templeton, Mr. Powell agreed to increase his investment amount from $50,000 to
16   $100,000. Attached as Exhibit E and incorporated by reference is a true and correct copy of the
17   promissory note signed by Defendant Templeton on behalf of NephoScale evidencing the loan
18   (also, a “Promissory Note” and collectively with Exhibits A and B, “Promissory Notes”).
19          20.     Having no reason to doubt Defendant Templeton’s representations, Plaintiff Powell
20   reasonably relied upon Defendant Templeton’s representations and promises set forth in
21   paragraphs 14 through 19 which were materially and intentionally false and misleading in making
22   his investment decision regarding the Promissory Notes.
23          21.     On December 8, 2014, Mr. Mills made a final loan of $10,000 to Nephoscale to
24   provide funds to achieve the sale of NephoScale as promised by Defendant Templeton. Attached as
25   Exhibit F and incorporated by reference is a true and correct copy of the promissory note signed by
26   Defendant Templeton on behalf of NephoScale (also, a “Promissory Note” and collectively with
27   Exhibits A, B and E, “Promissory Notes”).
28          22.     Defendant Templeton made little or no effort to sell the Company as he had



                                                    6
                                         FIRST AMENDED COMPLAINT
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 7 of 128



 1   promised Plaintiffs, and was a primary basis for their investment decision. Rather, Defendant
 2   Templeton used the proceeds of the loans from Mr. Mills and Mr. Powell to continue paying his
 3   salary and pursuing his dream of transforming Silicon Valley Web Hosting from a hosting
 4   company into a venture-backed software licensing company called NephoScale, with the hope of
 5   attracting venture capital funding and pursuing an initial public offering (an “IPO”).
 6           23.    At the same time that Defendant Templeton was promising Mills and Powell “a
 7   quick exit with 3x returns,” or words to that effect, he was telling other potential investors that he
 8   had no interest in pursuing an acquisition and wanted to go for venture capital funding and an IPO.
 9   Following an investor meeting between Defendant Templeton and Timothy Dick, a partner at
10   Startup VC, on or about May 9, 2014, Mr. Dick reported the following: “Bruce is focused on an
11   IPO and not seeking an acquisition even if attractive (we pushed him on this quite hard, he really
12   wants that experience.)” Defendant Templeton knew that in order to convince Plaintiffs to invest,
13   he needed to pitch a short investment term. Defendant Templeton had approached Mr. Mills in
14   February of 2013, approximately nine months prior to Mr. Mills’ original investment to try and
15   convince Mr. Mills to loan Nephoscale $50,000 and Mr. Mills refused to do so unless he would be
16   paid back in three months. Based on this experience, Defendant Templeton intentionally and
17   falsely promised Plaintiffs a “quick exist with 3x returns,” as evidenced by the fact that he was
18   telling other potential investors a different and contradictory story involving a longer investment
19   term.
20           24.    Contrary to Defendant Templeton’s representations to Plaintiffs that he was burned
21   out and ready to sell Silicon Valley Webhosting, once he had secured funding through Plaintiffs, as
22   evidenced by the Promissory Notes, and others, he began transforming Silicon Valley Web
23   Hosting, a service provider on the verge of being cash-flow positive, into NephoScale, a software
24   development company burning cash at a furious rate.
25           25.    Defendant Templeton had a practice of telling investors that he had invested $4
26   million of his “own money” in Silicon Valley Web Hosting and that any investment was a safe
27   investment because he would never allow for a loss of his own funds and the investors would be
28   paid before he received any payout. In fact, Defendant Templeton made that representation to Mr.



                                                    7
                                         FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 8 of 128



 1   Mills in their telephone call in December 2013 as part of Defendant Templeton’s sales pitch to
 2   induce Mr. Mills to invest in the Company and in a separate e-mail to investor Dennis Meinyer
 3   dated September 29, 2015. Defendant Templeton wrote in his September 29, 2015 e-mail to Mr.
 4   Meinyer to induce him to invest and loan money to Defendant NephoScale:
 5                  Please remember that I have $4M of my money into this company, so
 6                  we are truly in this together, and over my dead body am I going to
 7                  lose my money.       Also, leasing companies and investors have
 8                  preference over me in that if we sell for only $5M the leasing
 9                  financing companies and investors get their money first, and our
10                 employees and me get whatever is left over. As an investor you are
11                 in a safer place than I am in when it comes to the payout pecking
12                 order.
13   Attached as Exhibit G and incorporated by reference is a true and correct copy of the September
14   29, 2015 email from Defendant Templeton to Mr. Meinyer.
15          26.    Defendant Templeton had in fact not invested $4 million of his own cash in the
16   Company but only had invested about approximately $1 million. During July 2015, Mr. Mills
17   assisted Defendant Templeton with revisions to the Company’s strategic pitch deck via conference
18   calls. Mr. Mills wanted to include Defendant Templeton’s oft-quoted statement that Defendant
19   Templeton had invested $4 million in the business, but Defendant Templeton deleted it, finally
20   confessing to Mr. Mills that he had only invested about $1 million, and was counting money earned
21   by the Company over the years that was used for operating the business. Attached as Exhibit H
22   and incorporated by reference is a true and correct copy of an excerpt from the NephoScale sales
23   pitch deck stating in writing that the NephoScale founder only invested $1.25 million.
24          27.     At the time of the loans made by Plaintiffs, Silicon Valley Web Hosting was a
25   service provider, providing shared webhosting, dedicated servers, cloud hosting and leasing
26   Company Internet Protocol version 4 (“IPv4”) address space to customers through its data center
27   operations in San Jose (collectively, the “Web Hosting Business”).         The hosting customers,
28   physical assets and financial attributes of the Web Hosting Business were the primary source of



                                                   8
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 9 of 128



 1   revenue and profits for Silicon Valley Web Hosting and the sole basis for Plaintiffs’ investment,
 2   along with the understanding that the proceeds from the Promissory Notes were to be used to
 3   achieve a sale of the Company or its assets.
 4          28.     By early 2015, NephoScale was losing more than $60,000 per month.
 5          29.     In the Fall of 2015, Templeton continued to inform Messrs. Mills and Powell as
 6   well as other investors that a profitable sale of Nephoscale “returning a minimum of a 3x return to
 7   investors” was imminent. In an email update on October 8, 2015, Templeton wrote to investors the
 8   following:
 9            “There is some good news and some bad news. The bad news is that we just had Hitachi
10            delay a $200k PO until December. We need to raise at least $200k to get through the rest
11            of the year.”
12            “The good news is that there is sufficient acquisition interest from numerous companies
13            that it is time to run an M&A process with an investment banker. We think the company
14            can be sold quickly, and that we can return a minimum of 3x return to investors within 3
15            to 6 months. The investment banker has done extensive due diligence on us and they also
16            think we can be sold quickly. We will take any reasonable offer to accelerate the process,
17            we are not going to be greedy and we have no VCs involved on our board to force us in
18            that direction.”
19   Attached as Exhibit I and incorporated by reference is a true and correct copy of Defendant
20   Templeton’s email to Mr. Mills dated October 8, 2015.
21          30.     In the first half of 2015, when Defendant Templeton could no longer raise additional
22   capital from new outside investors or from any of the Company’s existing investors, he began
23   secretly liquidating the Web Hosting Business in order to pay operating and payroll expenses for
24   their software development efforts. The liquidation of the Web Hosting Business assets began with
25   the sale of Company IPv4 address space and shared hosting customers in a series of transactions
26   starting in the first half of 2015 for approximately $200,000, and culminating in October 2015,
27   when Defendant Templeton sold all of the Company’s dedicated hosting customers and hardware,
28   its most valuable revenue generating assets, for $565,000 to Denetron, LLC, a company owned by



                                                   9
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 10 of 128



 1   Daniel Ballenger, a NephoScale employee at the time, in an insider, fire sale transaction at a time
 2   when NephoScale was effectively insolvent (the “Denetron Sale”).
 3          31.      Rather than repaying Mr. Mills and Mr. Powell with the proceeds from these assets
 4   in accordance with terms of the Promissory Notes (and which assets were the basis of the
 5   investment decision by Mr. Mills and Mr. Powell), Defendant Templeton used such proceeds to
 6   continue paying his salary and for his personal benefit at the expense and detriment of Plaintiffs as
 7   creditors of NephoScale despite the fact that the Promissory Notes were due.
 8          32.      Upon learning of the Denetron sale, Mr. Mills and Mr. Powell demanded full
 9   repayment pursuant to the terms of the Promissory Notes. In an email dated October 21, 2015, Mr.
10   Mills stated:
11          I want you to repay me and [Mr. Powell] from the proceeds of the
12          sale of the hosting business. We did a bridge to help get you to an
13          exit, and at the time of our investment you were just about a break-
14          even, and with hosting assets, servers, IPs, etc. I was supportive of
15          selling the IPs because I didn’t believe that you would get separate
16          value for those in an M&A. But this is different in that you can’t sell
17          off a big chunk of your assets and not pay us back. We were pretty
18          clear that we were not “equity” investors and that is why we took out
19          the conversion feature from our notes.
20   Attached as Exhibit J and incorporated by reference is a true and correct copy of the email from
21   Mr. Mills to Defendant Templeton dated October 21, 2015.
22          33.      On October 21, 2015, Defendant Templeton responded to Mr. Mills that he would
23   repay the Promissory Notes and the 3x return:
24          Hey John, I hear you, and I want to get your money back asap and will do
25          whatever I can to do this. Can we talk about this before you speak with Scott? In
26          theory, we have until the expiration date on Dec. 23rd to finalize things, but will
27          get your cash back asap if at all possible. I confirmed that both you and Scott do
28          have in your promissory notes the right to 3x return (with rights to participate



                                                   10
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 11 of 128



 1          above 3x in case of a sale over $21M) upon acquisition.
 2   Exhibit J.
 3          34.     In an email dated November 11, 2015, from Defendant Templeton to Mr. Powell,
 4   Mr. Templeton stated,
 5                  John has told me that you and he want your money taken out of the investment. I
 6                  assure you I’m doing everything I can to make that happen asap. There are legal
 7                  issues with this as it relates to the other noteholders, but the good news is that we do
 8                  have a couple legal opinions available to make this happen.
 9          35.     In an email dated March 31, 2016, Mr. Powell again demanded repayment of the
10   notes. Defendant Templeton responded as follows:
11                  Hi Scott, I will be sending out an update letter to investors soon. We
12                  should be able to pay you and [Mr. Mills] off soon. I’ve got a couple
13                  of different potential avenues to get this done. We have more big
14                  news coming soon. We feel the train has left the station and we
15                  expect to double our topline revenue this year over last. will be in
16                  touch very soon on the pay-back.
17   Attached as Exhibit K and incorporated by reference is a true and correct copy of the email from
18   Defendant Templeton to Mr. Powell dated March 31, 2016.
19          36.     On or about August 18, 2016, both Mr. Mills and Mr. Powell called Defendant
20   Templeton and demanded payment of the Promissory Notes. Defendant Templeton assured Mr.
21   Mills and Mr. Powell that he would repay the Promissory Notes and represented that he was
22   working with several investors to do so. On August 19, 2016, Defendant Templeton sent an email
23   to Mr. Powell, with a carbon copy to Mr. Mills, stating:
24                  Hi Scott, I just spoke with John on the phone. We secured some
25                  more funding, using the open convertible note we have still open, to
26                  get us through the end of the year and even likely to profitability.
27                  We are closing more and more software deals and the sales pipeline
28                  is quite active with several engagements, so things are definitely



                                                    11
                                         FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 12 of 128



 1                   looking up. We are working with a few parties interested in funding
 2                   an intuitional round of funding over the next couple of months, and
 3                   at that time we will be converting all note holders to preferred shares
 4                   at the $7M valuation. You and John are the only investors that have
 5                   communicated a desire to cash out their principal and accumulated
 6                   interest. It should be no problem to convince investors to pay you
 7                   both off. I will keep you posted.
 8   Attached as Exhibit L and incorporated by reference is a true and correct copy of the email sent by
 9   Defendant Templeton to Mr. Powell dated August 19, 2016.
10            37.    In an email dated August 25, 2016, from Mr. Powell to Mr. Templeton, Mr. Powell
11   stated in pertinent part:
12                   I would like to cash out the principle. Due to the length of time on
13                   the bridge loan and the way the company has materially changed
14                   from from [sic] our original deal I am not interested in continuing
15                   down this path, it is time to move on.
16   Attached as Exhibit M and incorporated by reference is a true and correct copy of the email sent by
17   Mr. Powell to Defendant Templeton dated August 25, 2016.
18            38.    In September 2016, Defendant Templeton spoke to Mr. Powell over the telephone
19   and assumed him that the note would be paid off very soon.
20            39.    In November 2016, Mr. Powell called Defendant Templeton and demanded
21   payment on the note. Defendant Templeton assured Mr. Powell that the Promissory Note would be
22   paid off by the end of the year.
23            40.    In an email dated February 28, 2017, from Mr. Powell to Defendant Templeton,
24   with a carbon copy to Mr. Mills, Mr. Powell stated,
25   Bruce,
26                   You have been in default on this note for well over a year. When we
27                   last talked in November, you stated that you had every attention of
28                   getting me paid off by the end of the year (2016). I never heard from



                                                    12
                                         FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 13 of 128



 1                 you.
 2                 I am sick of being lied to, what do we have to do to get this cleaned
 3                 up?
 4          41.    In an email dated March 2, 2017, from Defendant Templeton to Mr. Powell,
 5   Defendant Templeton stated in pertinent part,
 6                 The note is not in default, we have signed signatures from an
 7                 aggregate majority of investors in the convertible note authorizing
 8                 the extensions. The group of investors in the note votes and the
 9                 majority result applies to all investors in the note. The only way I
10                 can get you out is to get someone to assume your note, and that is
11                 because we are not allowed to buy out one investor without offering
12                 to buy everyone else out to [sic]. Everyone in the group has to be
13                 treated equally.
14                 …
15                 Our team is committed to seeing this through and we will get you out
16                 as soon as we can do so without jeopardizing the company.
17
18                 The good news is that we are closer than ever before to making this
19                 happen for your, but I cannot promise a date. I’m hoping we have
20                 some good news for you very soon.
21                 …
22   Attached as Exhibit N and incorporated by reference is a true and correct copy of the email sent by
23   Defendant Templeton to Mr. Powell dated March 2, 2017. Mr. Powell forwarded the March 2,
24   2017 email from Defendant Templeton to Mr. Mills on March 3, 2017.
25          42.    In reliance on Defendant Templeton’s repeated false representations as alleged
26   above, to wit: (1) sell NephoScale, (2) close imminent customer deals and reduce operating
27   expenses to achieve break-even financial status for the Web Hosting Business, (3) the fact that
28   Defendant Templeton had invested $4 million of his own person money into NephoScale and that



                                                   13
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 14 of 128



 1   Plaintiffs Mills and Powell, as holders of Promissory Notes, would be paid in priority over
 2   Defendant Templeton and the employee stockholders, and (4) that the proceeds of the loans would
 3   be used for expenses related to selling NephoScale, Plaintiffs loaned Defendant NephoScale a total
 4   of $160,000 in Promissory Notes plus interest. To date, Defendants failed to pay Plaintiffs any
 5   loaned amounts or interest earned.
 6                                     FIRST CLAIM FOR RELIEF
 7     SECURITIES FRAUD - VIOLATION OF SECTION 10(b) OF THE SECURITIES AND
 8                                 EXCHANGE ACT AND RULE 10b-5
 9                                          (Against All Defendants)
10          43.     Mr. Mills and Mr. Powell re-allege and incorporate herein by reference the
11   allegations in paragraphs 1 through 42, inclusive, above, as though fully set forth herein.
12          44.     Section 2(a)(1) of the Securities Act of 1933, as amended (the “Securities Act”),
13   defines a “security” as follows: “The term ‘‘security’’ means any note, stock, treasury stock,
14   security future, security-based swap, bond, debenture, evidence of indebtedness….”
15          45.     The Promissory Notes purchased by the Plaintiffs were unregistered securities sold
16   by the Defendants in reliance on an exemption from registration under the Securities Act.
17          46.     Each of the Promissory Notes offered by Defendants and purchased by Plaintiff also
18   contained the following legend:
19                  This Note and the securities issuable upon the conversion thereof
20                  have not been registered under the Securities Act of 1933, as
21                  amended or the securities laws of any state. They may not be sold,
22                  offered for sale, pledged or hypothecated in the absence of an
23                  effective registration statement or laws or an opinion of counsel or
24                  other evidence reasonable satisfactory to the corporation that such
25                  registration is not required.
26   See attached Exhibits A, B, E and F.
27          47.     As alleged in Paragraphs 7 through 42 above, Defendant Templeton knowingly and
28   intentionally made repeated false representations in connection with the sale of the Promissory to



                                                     14
                                          FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 15 of 128



 1   Plaintiffs. This is a classic “bait and switch” story. Defendant Templeton has spent years trying to
 2   land funding from professional venture capital funds with zero success. In desperate need of cash,
 3   and with no venture capital funds willing to invest in the Company based on the merits of the
 4   Company’s assets or business model, they turned to “friends and family” with a disingenuous and
 5   misleading story about quickly repaying investors from the sale of the Company. This story is
 6   documented in many emails from Defendant Templeton and his countless investor “pitches.” In an
 7   email from Defendant Templeton to Mr. Mills dated October 9, 2015, Defendant Templeton
 8   recounted this technique as working to gain traction with potential investors:
 9                  I’ve used this with some success over the past few days. “With
10                  NephoScale there is an opportunity to get a 3x return with 7%
11                  interest in 6 months or less. The company has mature proven
12                  technology and is positioned well for an acquisition. After 5 years of
13                  development work the company and the team are ready for an
14                  acquisition. The company is looking to raise a bridge round of
15                  approx. $500k to complete the M&A process.
16   Attached as Exhibit O and incorporated by reference is a true and correct copy of Defendant
17   Templeton’s email to Mr. Mills dated October 9, 2015. Defendant Templeton’s representations in
18   connection with his offer and sale of the Promissory Notes to Mr. Mills and Mr. Powell as alleged
19   herein were intentionally, recklessly or negligently false and misleading. Defendant Templeton’s
20   false and misleading statements include, without limitation:
21                  (1) The proceeds of the loans would be used to sell the Company,
22                  that and loans would be repaid within 6-12 months and Plaintiffs
23                  would earn a 3x return on their capital investment from the sale of
24                  the Company;
25                  (2) close imminent customer deals and reduced operating expenses to
26                  achieve break-even financial status for the Web Hosting Business;
27                  and
28                  (3) the fact that Defendant Templeton had invested $4 million of his



                                                   15
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 16 of 128



 1                  own personal money into NephoScale.
 2          48.     As alleged in Paragraphs 7 through 42 above, Defendant Templeton’s
 3   misrepresentation were material and Mr. Mills and Mr. Powell considered important and actually
 4   and reasonably relied on Defendant Templeton’s explanations as to how the Promissory Notes
 5   would be paid and the fact that he had invested $4 million of his own personal money into
 6   Nephoscale in making their decisions to purchase the Promissory Notes.
 7          49.     As alleged in Paragraphs 22 through 31, Defendants knowingly intended to deceive,
 8   manipulate and defraud Plaintiffs in making the fraudulent representations. Defendants’ knowing
 9   intent to deceive is further evidenced by Defendants’ pattern of making false representations. For
10   example, as recently as at least December 2017, Defendants falsely represented to potential
11   investors that Defendant Templeton was responsible for Foundry Network’s approximately $2.5
12   Billion sale. This representation is false. It refers to Foundry Network’s sale to Brocade Networks
13   in 2008. Defendant Templeton was a sales person for Foundry and left Foundry five years earlier
14   in approximately the 2002-2003 timeframe. Given the timing of his departure from Foundry,
15   Defendant Templeton could not have been responsible for Foundry’s sale to Brocade Networks in
16   2008. Defendants therefore knew the representation to potential investors was false and knowingly
17   used it to obtain investments. Similarly, Defendants falsely represented to potential investors that
18   Mr. Telemachus Luu had a role in a “previous cloud exit $50M.” This representation refers to
19   Data Pipe’s acquisition of Go-Grid in January, 2015. However, Mr. Luu left his position as a
20   product manager at Go-Grid in 2011, years prior to Data Pipe’s acquisition of Go-Grid. In light of
21   the timing of his departure from Go-Grid, Mr. Luu could not have had a role in the Go-Grid
22   acquisition, and therefore Defendants knew that their representation to potential investors regarding
23   the “previous cloud exit $50M” was false and knowingly used it to obtain investments.
24   Defendants’ pattern and scheme of making false representations, such as representing that investors
25   would receive a quick return on funds through a mergers and acquisitions process, that Defendants
26   were about to sell the company, and that the co-founders were responsible for $2.5B and $50M
27   acquisitions of their prior companies, further evidence Defendants’ intent to knowingly make false
28   representations to try and convince potential investors to invest in NephoScale. Additionally,



                                                   16
                                        FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 17 of 128



 1   Defendants have made an effort to keep the note investors separated from one another. Defendants
 2   have not sent group emails to investors, nor have they called any meetings of noteholders.
 3   Defendants’ highly unusual conduct appears to be an intentional effort to keep noteholders from
 4   speaking to one another and discovering the falsity of Defendants’ representations. Attached as
 5   Exhibit Q and incorporated by reference is a true and correct copy of a slide containing
 6   Defendants’ false representations in December 2017 regarding the “$2.5B exit” and “Previous
 7   cloud exit $50M.”
 8          50.     As alleged in Paragraph 42, Plaintiffs suffered actual damages in an amount to be
 9   proved at trial and at least in the principal amounts of the Promissory Notes plus interest as a result
10   of Defendants fraudulent representations and failure to timely pay the Promissory Notes.
11          51.     The statute of limitations period for this securities fraud claim did not begin to run
12   until the Plaintiffs discovered the facts constituting the violation, including the Defendants’
13   fraudulent intent. It took Plaintiffs Mills and Powell additional time to appreciate Defendants’
14   fraudulent intent in light of Defendants’ continued assurances that the Promissory Notes would be
15   paid off, as alleged in Paragraphs 29 through 41, above. Consequently, the statute of limitations
16   did not begin to run until at least the beginning of March, 2017. Up until that time, Defendants
17   repeatedly assured Plaintiffs that they would pay the Promissory Notes.
18          52.     Plaintiffs are entitled to their reasonable attorneys’ fees and costs, incurred in
19   connection with this action, pursuant to Section 16 of the Promissory Notes which states:
20   If action is instituted to collect this Note, the Company agrees to pay all costs and expenses,
21   including without limitation, the Investor’s reasonable attorneys’ fees and costs, incurred in
22   connection with such action. The Company hereby waives notice of default, presentment or
23   demand for payment, protest or notice of nonpayment or dishonor and all other notices or demands
24   relative to this instrument.
25                                    SECOND CLAIM FOR RELIEF
26                                       BREACH OF CONTRACT
27                                        (Against All Defendants)
28           53.     Mr. Mills and Mr. Powell re-allege and incorporate by reference the allegations in



                                                    17
                                         FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 18 of 128



 1   Paragraphs 1 through 52, inclusive, above, as though fully set forth herein.
 2          54.     Defendants duly made, executed and delivered to Plaintiffs the Promissory Notes
 3   attached hereto as Exhibits A, B, E and F.
 4          55.     In the Promissory Notes, Defendants expressly promised to pay to the order of
 5   Plaintiffs, the aggregate principal sum of $160,000, together with interest at the rate of 7% per
 6   annum, compounded annually. In addition, Section 6(b) of the Promissory Notes provide for the
 7   payment of a premium in the event of a “Change of Control” as follows:
 8                  (b) Payment Upon a Change of Control. If the Company shall have a
 9                  Change of Control at any time while this Note remains outstanding
10                  the Company shall pay the Investor an amount equal to the sum of (i)
11                  the outstanding principal amount of the Note, plus (ii) an additional
12                  two times the outstanding principal on the Note at the time of the
13                  consummation of the Change of Control transaction, plus (iii) all
14                  accrued interest.
15          56.     A “Change of Control” includes a sale of all or substantially all of the assets of the
16   Company. The definition of “Change of Control” under Section 1(c) of the Promissory Notes, in
17   pertinent part states as follows: “(c) Change of Control” shall mean: … (ii) a sale, lease or other
18   conveyance of all [or] substantially all of the assets of the Company.”
19          57.     The sale of the Web Hosting Assets, including the Denetron Sale, constituted a
20   Change of Control under Section 6(b) of the Promissory Notes. It is well established under
21   California and Delaware corporate law that the term “a sale of substantially all of the assets” occurs
22   when the sale of assets accounting for more than 50% of the company’s revenue generating assets
23   has occurred. Upon the occurrence of a Change of Control under the Promissory Notes due to the
24   Denetron Sale, the Notes become automatically due and payable and the term of the Promissory
25   Notes cannot thereafter be extended.
26          58.     On November 1, 2015, the closing of the Denetron Sale, the Promissory Notes
27   became immediately due and payable in following amount:
28                  $160,000 in principal



                                                    18
                                         FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 19 of 128



 1                 $320,000 in change of control premium
 2                 $46,336, in accrued interest
 3                 Total due: $526,336
 4          59.    In the alternative, in the event that the Court finds that a “sale of substantially all of
 5   the assets” triggering Change of Control did not occur, payment of the entire principal and accrued
 6   interest amount was due on the stated maturity dates in the Promissory Notes or as a result of an
 7   “Event of Default” under Section 4(d)(ii) of the Promissory Notes (“the Company shall be unable,
 8   or admit in writing its inability, to pay its debts generally as they mature.”) The Court need not
 9   determine whether the Promissory Notes were legally extended beyond the original maturity dates,
10   as the Promissory Notes accelerated and became immediately due and payable upon the following
11   events: (1) the liquidation of the Webhosting Assets outside the ordinary course of business as the
12   only means of keeping the Company afloat, and (2) the Company was insolvent.
13          60.    Among other things, Defendant Templeton sent e-mails to NephoScale’s investors,
14   including Mr. Mills:
15                 As far as our cash needs go, we are trying to get in about $200k on
16                 the convertible note (see attached terms sheet) by the end of Oct. to
17                 give us time for some of the other things from the pipeline to fall into
18                 place. Our pipeline shows $200k coming from Hitachi, $200k from
19                 iService, and another $200k from Spirent - all in Q4. The problem
20                 we face right now is the cash shortage we are facing between now
21                 and the middle of Nov. to the beginning of Dec….. We are burning
22                 about $100k/mo. right now if we base the revenue projections solely
23                 upon what we get from recurring monthly revenue from the hosting
24                 side of the business.
25   Attached as Exhibit P and incorporated by reference is a true and correct copy of the email sent by
26   Defendant Templeton to Mr. Mills.
27          61.    In October 2015, Defendant Templeton admitted to Mr. Mills that the Company had
28   not paid its colocation and data center bills in months and was about to be locked out or shut off,



                                                      19
                                           FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 20 of 128



 1   and that Defendant Templeton had blocked the automatic debit to the IRS for the payment of the
 2   employer portion of payroll taxes or otherwise their account would be overdrawn.
 3            62.   Section 5 of The Promissory Notes provide that “upon the occurrence or existence
 4   of any Event of Default described in Sections 4(d) or 4(e), immediately and without notice, all
 5   outstanding Obligations payable by the Company hereunder shall automatically become due and
 6   payable, without presentment, demand, protest or any other notice of any kinds, all of which are
 7   hereby expressly waived, notwithstanding anything to the contrary contained in any Transaction
 8   Document.” Thus, the default and acceleration provisions of Section 4(d)(ii) and 4(e) cannot be
 9   cured and are exempt from any approvals, waivers or extensions by the holders of a Majority of the
10   Notes.
11            63.   The sale of the Web Hosting business was made to an insider at below market,
12   value, at a time when the Company was insolvent or inadequately capitalized. The plain language
13   of the Promissory Notes under the Change of Control provision and the Events of Default were
14   intended to protect the Plaintiff Promissory Note holders from such situations. As set forth in
15   Paragraphs 21 through 25 above, each of which are incorporated by reference hereon, Defendant
16   Templeton further deceived Plaintiffs by assuring them they would be repaid by the end of the year
17   and that he had a number of interested parties willing to take over their Notes. None of these
18   statements were true and Defendants continue to be in breach of their payment obligations under
19   the Promissory Notes.
20            64.   “Insolvency” is generally defined with reference to a corporate entity, as a financial
21   condition such that the sum of such entity’s debts is greater than all of such entity’s property, at a
22   fair valuation. The value of the Company’s assets at that time was effectively zero as no third
23   parties would invest money in NephoScale. Under the UFTA, a debtor who is not generally paying
24   its debts as they become due is presumed to be insolvent.
25            65.   Upon an Event of Default, the Promissory Notes provided for the acceleration of all
26   unpaid outstanding principal and interest to be immediately due and payable.
27            66.   Upon default, the Promissory Notes provided for the payment of all reasonable
28   out-of-pocket expenses of Plaintiffs (including reasonable fees of their counsel) in connection with



                                                    20
                                         FIRST AMENDED COMPLAINT
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 21 of 128



 1   the enforcement of any provision of the Promissory Notes or the collection of the Promissory
 2   Notes.
 3            67.   Defendants have failed, and continue to fail, to pay the $160,000 in outstanding
 4   principal and accrued interest as required by the terms of the promissory note, though requested to
 5   do so.
 6            68.   Plaintiffs have requested full repayment of the Promissory Notes on numerous
 7   occasions including notifying Defendant of the default under the Promissory Notes and demanded
 8   that Defendant make immediate repayment plan of all amounts due under the Promissory Notes.
 9   As of the date hereof, Plaintiffs have received no payments on the debt, nor any commitment to a
10   repayment plan of the debt.
11            69.   Defendant’s failure and refusal to pay has caused Plaintiffs at least $505,000 in
12   damages.
13            70.   In the alternative, in the event that a Change of Control did not occur, payment of
14   the entire principal and interest was due on December 26, 2016 (the “Extended Maturity Date”).
15   Plaintiffs are entitled to their reasonable attorneys’ fees and costs, incurred in connection with this
16   action, pursuant to Section 16 of the Promissory Notes which states:
17                  If action is instituted to collect this Note, the Company agrees to pay
18                  all costs and expenses, including without limitation, the Investor’s
19                  reasonable attorneys’ fees and costs, incurred in connection with
20                  such action.       The Company hereby waives notice of default,
21                  presentment or demand for payment, protest or notice of
22                  nonpayment or dishonor and all other notices or demands relative to
23                  this instrument.
24                                      IV.    PRAYER FOR RELIEF
25            WHEREFORE, Plaintiffs demand judgment against Defendants for:
26            1.    Compensatory damages in an amount to be proven at trial, and at least $526,336;
27            2.    Interest and finance charges to be determined at trial;
28            3.    Costs of suit, including reasonable attorneys’ fees; and



                                                     21
                                          FIRST AMENDED COMPLAINT
      Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 22 of 128



 1         4.    Such further relief as the Court may deem proper.
 2
 3   DATED: October 23, 2018           PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
 4
                                                  By: _________/s/Tyler M. Paetkau_________
 5
                                                      Tyler M. Paetkau (Bar No. 146305)
 6                                                    Alyssa Aiko Yamakawa (Bar No. 234853)
                                                      Attorneys for Plaintiffs
 7                                                    Scott L. Powell and John S. Mills
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                22
                                     FIRST AMENDED COMPLAINT
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 23 of 128




 EXHIBIT A
          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 24 of 128




        THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
        HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
        1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE. THEY MAY
        NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
        ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
        SECURITIES UNDER SAID ACT OR LAWS OR AN OPINION OF COUNSEL OR
        OTHER EVIDENCE REASONABLY SATISFACTORY TO THE CORPORATION
        THAT SUCH REGISTRATION IS NOT REQUIRED.

                            Silicon Valley Web Hosting, Inc. dba NephoScale

                                 CONVERTIBLE PROMISSORY NOTE


        $40,000.00                      Issuance Date: December 26th, 20 13                       CPN-A-5


         FOR VALUE RECEIVED, Silicon Valley Web Hosting, Inc., doing business as NephoScale, a
California corporation (the "Company") promises to pay to John Mills (the "Investor"), or its registered
assigns, in lawful money of the United States of America the principal sum of forty thousand dollars
($40,000.00), or such lesser amount as shall equal the outstanding principal amount hereof, together with
interest from the date of this Convertible Promissory Note (the "Note") on the unpaid principal balance at a
rate equal to 7% per annum, computed on the basis of the actual number of days elapsed and a year of 365
days. To the extent not previously converted in accordance with Section 6 hereof, all unpaid principal,
together with any then unpaid and accrued interest and other amounts payable hereunder, shall be due and
payable on the earlier of (i) December 26, 2015 (the "Maturity Date"), (ii) upon a Change of Control as
defined and as set forth below, or (iii) when, upon or after the occurrence of an Event of Default (as defined
below), such amounts are declared due and payable by the Investor or made automatically due and payable in
accordance with the terms hereof. This Note is one of the "Notes" issued pursuant to a Note Purchase
Agreement, as defined below.

         The following is a statement of the rights of the Investor and the conditions to which this Note is
subject, and to which the Investor, by the acceptance of this Note, agrees:

        1. Definitions. As used in this Note, the following capitalized terms have the following meanings:

                  (a) "Affiliate" has the meaning ascribed to such term in Rule 405 promulgated under the
Securities Act.

                (b) "Applicable Price Per Share" shall mean an amount per share equal to the lesser of (i)
80% of the price per share paid by investors in the Qualified Equity Financing, or (ii) the price per share
determined at the time of the Qualified Equity Financing based upon a pre-money valuation of $7,000,000.

                  (c) "Change of Control" shall mean: (i) the acquisition of the Company by another entity by
means of any transaction or series of related transactions to which the Company is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation but excluding any sale of stock for
capital raising purposes) other than a transaction or series of transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction continue to retain (either by such
voting securities remaining outstanding or by such voting securities being converted into voting securities of
SV 347319283v2
          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 25 of 128




the surviving entity), as a result of shares in the Company held by such holders prior to such transaction, at
least fifty percent ( 50%) of the total voting power represented by the voting securities of the Corporation or
such surviving entity outstanding immediately after such transaction or series of transactions; or (ii) a sale,
lease or other conveyance of all substantially all of the assets of the Company.

                 (d) The "Company" shall mean the corporation initially executing this Note and any person
that succeeds to or assumes the obligations of the Company under this Note.

                 (e) "Event of Default" has the meaning given in Section 4 hereof.

                (t) "Majority in Interest of Investors" shall mean Investors holding more than 50% of the
aggregate outstanding principal amount of the Notes.

                 (g) "Note Purchase Agreement" shall mean the Note Purchase Agreement, dated as of
December 20, 2013 (as amended, modified or supplemented), by and among the Company and the Investors
(as defined in the Note Purchase Agreement) party thereto.

                 (h) "Obligations" shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to the Investor of every kind and description (whether
or not evidenced by any note or instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, each of the other Notes, the Note Purchase
Agreement and each other agreement, schedule, exhibit, certificate or other docwnent delivered in connection
herewith and therewith, including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.S. C. Section 101 et seq.),
as amended from time to time (including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

                 (i) "Preferred Stock" shall mean a series of Preferred Stock of the Company.

                G) "Qualified Equity Financing" shall mean a bona fide equity financing, with the
principal purpose of raising capital, pursuant to which the Company sells shares of a series of Preferred Stock
with aggregate gross proceeds to the Company of not less than $500,000, excluding any and all notes which
are converted into Preferred Stock (including this Note and the other Notes, if any, issued under the Note
Purchase Agreement).

                (k) "Securities Act" shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

                 (I) "Senior Indebtedness" shall mean, unless expressly subordinated to or made on a parity
with the amounts due under this Note, the principal of (and premium, if any), unpaid interest on and amounts
reimbursable, fees, expenses, costs of enforcement and other amounts due in connection with, (i) indebtedness
for borrowed money of the Company, to banks, commercial finance lenders or other lending institutions
regularly engaged in the business of lending money (excluding (A) any indebtedness convertible into equity
securities of the Company and (B) indebtedness in connection with capital leases or operating leases used
solely for the purchase, finance or acquisition of equipment and where such indebtedness is secured solely by
such equipment), and (ii) any extension, refinance, renewal, replacement, defeasance or refunding of any
indebtedness described in clause (i).

                                                        -2-
sv 347319283v2
          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 26 of 128




        2. Interest. Accrued interest on this Note shall be payable at maturity.

        3. Prepayment. This Note may not be prepaid without the consent of a Majority in Interest of
Investors. Any prepayment must be paid pro rata to all Investors based on the principal amount of the Notes.

        4. Events ofDefault. The occurrence of any of the following shall constitute an "Event of Defaulf'
under this Note and the Note Purchase Agreement:

                (a) Failure to Pay. The Company shall fail to pay (i) when due any principal or interest
payment on the due date hereunder or (ii) any other payment required under the terms of this Note or any
other Transaction Document on the date due and such payment shall not have been made within ten ( 10) days
of the Company' s receipt of the Investor' s written notice to the Company of such failure to pay; or

                 (b) Breaches of Covenants. The Company or any of its Subsidiaries shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this Note, the other Notes, the
Note Purchase Agreement or any other agreement, schedule, exhibit, certificate or other document delivered
in connection herewith and therewith (other than those specified in Section 4(a) above) and such failure shall
continue for ten (10) days; or

                 (c) Representations and Warranties. Any representation, warranty, certificate, or other
statement (financial or otherwise) made or furnished by or on behalf of the Company to the Investor in
writing in connection with any Transaction Document, or as an inducement to the Investor to enter into any
Transaction Document, shall be false, incorrect, incomplete or misleading in any material respect when made
or furnished; or

                  (d) Voluntary Bankruptcy or Insolvency Proceedings. The Company or any of its
Subsidiaries shall (i) apply for or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit of its or any of its creditors,
(iv) be dissolved or liquidated, (v) become insolvent (as such term may be defined or interpreted under any
applicable statute), (vi) commence a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy, insolvency or other similar Jaw now or
hereafter in effect or consent to any such relief or to the appointment of or taking possession of its property by
any official in an involuntary case or other proceeding commenced against it, or (vii) take any action for the
purpose of effecting any of the foregoing; or

                 (e) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Company or any of its Subsidiaries or of all or a substantial
part of the property thereof, or an involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or any of its Subsidiaries or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced and an order for relief entered
or such proceeding shall not be dismissed or discharged within 30 days of commencement; or

                 (f) Material Terms. Either this Note or the Note Purchase Agreement or any material term
thereof shall cease to be, or be asserted by the Company not to be, a legal, valid and binding obligation of the
Company enforceable in accordance with its terms.

        5. Rights of the Investor upon Default. Upon the occurrence or existence of any Event of Default
(other than an Event of Default described in Sections 4(d) or 4(e)) and at any time thereafter during the

                                                          -3-
SV 347319283v2
          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 27 of 128




continuance of such Event of Default, the Investor may, with the written consent of a Majority in Interest of
the Investors, by written notice to the Company, declare all outstanding Obligations payable by the Company
hereunder to be immediately due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, notwithstanding anything to the contrary contained in any
Transaction Document. Upon the occurrence or existence of any Event of Default described in Sections 4(d)
or 4(e), immediately and without notice, all outstanding Obligations payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived, notwithstanding anything to the contrary contained in
any Transaction Document. In addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Investor may, with the written consent of a Majority in Interest of the Investors, exercise
any other right power or remedy granted to it by any Transaction Document or otherwise permitted to it by
law, either by suit in equity or by action at law, or both. The Investor shall have a full right of offset for any
amounts due upon such a default against any amounts payable by the Investor to the Company.

        6. Conversion; Payment upon a Change of Control.

                  (a) Automatic Conversion. In the event that, prior to the Maturity Date, the Company
consummates a Qualified Equity Financing, then the outstanding principal amount due under this Note plus
all accrued interest shall automatically convert into shares of the Preferred Stock issued in the Qualified
Equity Financing at the Applicable Price Per Share and otherwise on the same terms (including the same
rights, preferences and privileges) as the other investors that purchase shares of Preferred Stock in the
Qualified Equity Financing. Upon such conversion of this Note, the Investor hereby agrees to execute and
deliver to the Company all transaction documents related to the Qualified Equity Financing, including a
purchase agreement and other ancillary agreements, with customary representations and warranties and
transfer restrictions (including a 180-day lock-up agreement in connection with an initial public offering), and
having the same terms as those agreements entered into by the other purchasers of the Preferred Stock in the
Qualified Equity Financing. The Investor also agrees to deliver the original of this Note at the closing of the
Qualified Equity Financing for cancellation; provided, however, that upon satisfaction of the conditions set
forth in this Section 6(a), this Note shall be deemed converted and of no further force and effect, whether or
not it is delivered for cancellation as set forth in this sentence.

                 (b) Payment Upon a Change of Control. If the Company shall have a Change of Control at
any time while this Note remains outstanding the Company shall pay the Investor an amount equal to the sum
of (i) the outstanding principal amount of the Note, plus (ii) an additional two times the outstanding principal
on the Note at the time of the consummation of the Change of Control transaction, plus (iii) all accrued
interest. The Investor agrees to deliver the original of this Note at the closing of the Change of Control for
canceJlation; provided, however, that upon satisfaction of the conditions set forth in this Section 6(b), this
Note shall be deemed converted and of no further force and effect, whether or not it is delivered for
cancellation as set forth in this sentence.

                 (c) Fractional Shares; Interest; Effect of Conversion; Lost Notes. No fractional shares shall
be issued upon conversion of this Note. In lieu of the Company issuing any fractional shares to the Investor
upon the conversion of this Note, the Company shall pay to the Investor in cash that amount of the
unconverted principal and interest balance of this Note. In addition, the Company shall pay to the
Investor any interest accrued on the amount converted and on the amount to be paid to the Company pursuant
to the previous sentence. The issuance of any certificate or certificates upon conversion of this Note in
accordance with Section 6 shall be made without charge to the Investor for any tax or charge with respect to
the issuance thereof. Upon conversion of this Note in full and the payment of any amounts specified in this
Section 6(c), the Company shall be forever released from all its obligations and liabilities under this Note. If
                                                        -4-
SV 347319283v2
          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 28 of 128




the original Note has been lost, stolen or destroyed, in lieu of delivering the original Note to the Company
pursuant to Sections 6(a) through 6(b) above, the Investor shall deliver notice thereof to the Company,
evidence reasonably satisfactory to the Company of the ownership of and the loss, theft, destruction or
mutilation of this Note and an agreement acceptable to the Company whereby the holder agrees to indemnify
the Company from any loss incurred by it in connection with the lost, stolen, destroyed or mutilated Note.

         7. Subordination. The Obligations evidenced by this Note are hereby expressly subordinated in
right of payment to the prior payment in full of all of the Company's Senior Indebtedness and any liens on
property of the Company in favor of Investor are hereby expressly subordinated in priority to any liens on the
Company's property in favor of any holder of Senior Indebtedness. By acceptance of this Note, Investor
agrees to execute and deliver customary forms of subordination agreement requested from time to time by
holders of Senior Indebtedness, and as a condition to Investor's rights hereunder, the Company may require
that Investor execute such forms of subordination agreement. Notwithstanding the foregoing, Investor shall
be entitled to receive (i) equity securities of the Company from the conversion of all or any part of the
Obligations and payments of cash in lieu of issuing fractional shares in connection with any such conversions,
(ii) any note, instrument or other evidence of indebtedness which may be issued by the Company in exchange
for or in substitution of this Note, provided that such note, instrument or other evidence of indebtedness is
subordinated to the Senior Indebtedness on the same terms and conditions as set forth in this Section 7 and
(iii) other payments consented to in writing by holders of Senior Indebtedness.

         8. Pari Passu Notes. Investor acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon shall be pari passu in right of payment and in
all other respects to the other Notes and any other indebtedness of the Company convertible into equity
securities of the Company, unless expressly subordinated to the amounts due under this Note. In the event
Investor receives payments in excess of its pro rata share of the Company's payments to the Investors of all of
the Notes and any other indebtedness of the Company convertible into equity securities of the Company,
unless expressly subordinated to the amounts due under this Note, then Investor shall hold in trust all such
excess payments for the benefit of the holders of the other securities and shall pay such amounts held in trust
to such other holders upon demand by such holders.

        9. Successors and Assigns. Subject to the restrictions on transfer described in Sections 11 and 12
below, the rights and obligations of the Company and the Investor shall be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the parties.

         10. Waiver and Amendment. Any provision of this Note may be amended, waived or modified upon
the written consent of the Company and a Majority in Interest of Investors; provided, however, that no such
amendment, waiver or consent shall: (i) reduce the principal amount of this Note without Investor's written
consent other than prepayment as provided in Section 3 hereof, or (ii) reduce the rate of interest of this Note
without Investor's written consent.

          11. Transfer of this Note or Securities Issuable on Conversinn Hereof hy Investor. With respect to
any offer, sale or other disposition of this Note or securities into which this Note may be converted, the
Investor will give written notice to the Company prior thereto, describing briefly the manner thereof, together
with a written opinion of the Investor's counsel, if requested by the Company, or other evidence reasonably
satisfactory to the Company, to the effect that such offer, sale or other distribution may be effected without
registration or qualification (under any federal or state law then in effect); provided, however, that no such
restrictions shall apply and no such opinion shall be required in connection with the offer, sale or other
disposition of this Note or securities into which this Note may be converted by the Investor to any Affiliate
thereof. Upon receiving such written notice and reasonably satisfactory opinion, if so required and requested,
                                                        -5-
sv 347319283v2
          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 29 of 128




or other evidence, the Company, as promptly as practicable, shall notify the Investor that the Investor may
offer, sell or otherwise dispose of this Note or such securities, all in accordance with the tenns of the notice
delivered to the Company. If a determination has been made pursuant to this Section 11 that the opinion of
counsel for the Investor, or other evidence, is not reasonably satisfactory to the Company, the Company shall
so notify the Investor promptly after such detennination has been made and provide a detailed explanation of
the basis for such determination. Each Note thus transferred and each certificate representing the securities
thus transferred shall bear a legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act and state securities laws, unless in the opinion of counsel for the Company
such legend is not required in order to ensure compliance with the Securities Act or state securities laws. The
Company may issue stop transfer instructions to its transfer agent in connection with such restrictions.
Subject to the foregoing, transfers of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company as provided herein and in the Note Purchase Agreement. Prior to
presentation of this Note for registration of transfer, the Company shall treat the registered holder hereof as
the owner and holder of this Note for the purpose of receiving all payments of principal and interest hereon
and for all other purposes whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary. Notwithstanding the foregoing, the Investor may transfer all or any
portion of this Note, or securities into which this Note may be converted, to any Affiliate without the prior
approval of the Company or any opinion of the Investor's counsel, or other evidence required by the
Company; provided that the Investor will give written notice to the Company following any such transfers.
Any transferee or transferees of this Note of the securities into which this Note may be converted agree to
assume the obligations of the holder of this Note as set forth herein, and shall be deemed to be the "Investor''
for all purposes hereunder.

        12. Assignment by the Company. Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in part, by the Company without the
prior written consent of the Investor unless all of the Notes are being assigned, in which case a the Notes may
be assigned with the consent of a Majority in Interest of the Investors.

        13. Notices. All notices, requests, demands, consents, instructions or other communications required
or pennitted hereunder shall be delivered in the manner required in the Note Purchase Agreement.

        14. Payment. The Company will make all cash payments due under this Note in immediately
available funds by 11 :00 a.m. pacific time on the date such payment is due by means of wire transfer to such
account as the Investor or other registered holder of a Note may from time to time direct in writing.

        15. Usury. In the event any interest is paid on this Note that is deemed to be in excess of the then
legal maximum rate, then that portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against the principal of this Note.

        16. Expenses; Waivers. If action is instituted to collect this Note, the Company agrees to pay all
costs and expenses, including, without limitation, the Investor's reasonable attorneys' fees and costs, incurred
in connection with such action. The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or demands relative to this
instrument.

        17. Entire Agreement. This Note together with the other Notes, the Note Purchase Agreement and
each other agreement, schedule, exhibit, certificate or other document delivered in connection herewith and
therewith constitute and contain the entire agreement among the Company and the Investor and supersede any


                                                        -6-
sv 347319283v2
          Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 30 of 128




and all prior agreements, negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.

         18. Governing Law. This Note and all actions arising out of or in connection with this Note shall be
governed by and construed in accordance with the laws of the State of California, without regard to the
conflicts of law provisions of the State of California, or of any other state. All disputes and controversies
arising out of or in connection with this Note shall be resolved exclusively by the state and federal courts
located in Santa Clara County in the State of California, and each of the Company and the Investor hereby
agrees to submit to the jurisdiction of said courts and agrees that venue shall lie exclusively with such courts.

                                           (Signature Page Follows)




                                                         -7-
sv 347319283v2
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 31 of 128




       The Company has caused this Note to be issued as of the date first written above.

                                               SILICON VALLEY WEB HOSTING, INC., doing
                                               busines~ ~lifomia corporation

                                                By:   4~"Z/ I)(
                                               Name and Title:     bR O(c fiJviPLE/DJJ     , GtO
                                                                                           I




                            [Signature Page to Convertible Promissory Note)
SV 347319283v2
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 32 of 128




 EXHIBIT B
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 33 of 128




        THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
        HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
        1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE. THEY MAY
        NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
        ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
        SECURITIES UNDER SAID ACT OR LAWS OR AN OPINION OF COUNSEL OR
        OTHER EVIDENCE REASONABLY SATISFACTORY TO THE CORPORATION
        TBAT SUCH REGISTRATION IS NOT REQUIRED.

                                             NephoScale, Inc.

                                 CONVERTIBLE PROMISSORY NOTE


  $10,000.00                         Issuance Date: April 22, 2014                             CPN-A-13


        FOR VALUE RECEIVED, NephoScale, Inc., a California corporation (the "Company") promises to
pay to John Mills (the "Investor"), or its registered assigns, in lawful money of the United States of America
the principal sum of ten thousand dollars [$10,000.00], or such lesser amount as shall equal the outstanding
principal amount hereof, together with interest from the date of this Convertible Promissory Note (the
"Note") on the unpaid principal balance at a rate equal to 7% per annum, computed on the basis of the actual
number of days elapsed and a year of 365 days. To the extent not previously converted in accordance with
Section 6 hereof, all unpaid principal, together with any then unpaid and accrued interest and other amounts
payable hereunder, shall be due and payable on the earlier of (i) December 23, 2015 (the "Maturity Date"),
(ii) upon a Change of Control as defined and as set forth below, or (iii) when, upon or after the occurrence of
an Event of Default (as defined below), such amounts are declared due and payable by the Investor or made
automatically due and payable in accordance with the terms hereof. This Note is one of the "Notes" issued
pursuant to a Note Purchase Agreement, as defined below.

         T he following is a statement of the rights of the Investor and the conditions to which this Note is
subject, and to which the Investor, by the acceptance of this Note, agrees:

        1. Definitions. As used in this Note, the following capitalized terms have the following meanings:

                  (a) " Affiliate" has the meaning ascribed to such term in Rule 405 promulgated under the
Securities Act.

                (b) "Applicable Price Per Share" shall mean an amount per share equal to the lesser of (i)
80% of the price per share paid by investors in the Qualified Equity Financing, or (ii) the price per share
determined at the time of the Qualified Equity Financing based upon a pre-money valuation of $7,000,000.

                  (c) "Change of Control" shall mean: (i) the acquisition of the Company by another entity by
means of any transaction or series of related transactions to which the Company is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation but excluding any sale of stock for
capital raising purposes) other than a transaction or series of transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction continue to retain (either by such
voting securities remaining outstanding or by such voting securities being converted into voting securities of
the surviving entity), as a result of shares in the Company held by such holders prior to such transaction, at

SV 347319283v4
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 34 of 128




least fifty percent ( 50%) of the total voting power represented by the voting securities of the Corporation or
such surviving entity outstanding immediately after such transaction or series of transactions; or (ii) a sale,
lease or other conveyance of all substantially all of the assets of the Company.

                 (d) The "Company" shall mean the corporation initially executing this Note and any person
that succeeds to or assumes the obligations of the Company under this Note.

                 (e) "Event of Default" has the meaning given in Section 4 hereof.

                (f) "Majority in Interest of Investors" shall mean Investors holding more than 50% of the
aggregate outstanding principal amount of the Notes.

                 (g) "Note Purchase Agreement" shall mean the Note Purchase Agreement, dated as of
December 23, 2013 (as amended, modified or supplemented), by and among the Company and the Investors
(as defined in the Note Purchase Agreement) party thereto.

                 (h) "Obligations" shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to the Investor of every kind and description (whether
or not evidenced by any note or instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, each of the other Notes, the Note Purchase
Agreement and each other agreement, schedule, exhibit, certificate or other document delivered in connection
herewith and therewith, including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.S. C. Section 101 et seq.),
as amended from time to time (including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

                 (i) "Preferred Stock" shall mean a series of Preferred Stock of the Company.

                G) "Qualified Equity Financing" shall mean a bona fide equity financing, with the
principal purpose of raising capital, pursuant to which the Company sells shares of a series of Preferred Stock
with aggregate gross proceeds to the Company of not less than $500,000, excluding any and all notes which
are converted into Preferred Stock (including this Note and the other Notes, if any, issued under the Note
Purchase Agreement).

                (k) "Securities Act" shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

                 (I) "Senior Indebtedness" shall mean, unless expressly subordinated to or made on a parity
with the amounts due under this Note, the principal of (and premium, if any), unpaid interest on and amounts
reimbursable, fees, expenses, costs of enforcement and other amounts due in connection with, (i) indebtedness
for borrowed money of the Company, to banks, commercial finance lenders or other lending institutions
regularly engaged in the business of lending money (excluding (A) any indebtedness convertible into equity
securities of the Company and (B) indebtedness in connection with capital leases or operating leases used
solely for the purchase, finance or acquisition of equipment and where such indebtedness is secured solely by
such equipment), and (ii) any extension, refinance, renewal, replacement, defeasance or refunding of any
indebtedness described in clause (i).


                                                        -2-
SV 347319283v4
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 35 of 128




        2. Interest. Accrued interest on this Note shall be payable at maturity, upon a Change of Control,
and in a Qualified Financing at the election of the holder hereof.

        3. Prepayment. This Note may not be prepaid without the consent of a Majority in Interest of
Investors. Any prepayment must be paid pro rata to all Investors based on the principal amount of the Notes.

        4. Events of Default. The occurrence of any of the following shall constitute an "Event of Defaulf'
under this Note and the Note Purchase Agreement:

                (a) Failure to Pay. The Company shall fail to pay (i) when due any principal or interest
payment on the due date hereunder or (ii) any other payment required under the terms of this Note or any
other Transaction Document on the date due and such payment shall not have been made within ten ( 10) days
of the Company's receipt of the Investor's written notice to the Company of such failure to pay; or

                 (b) Breaches of Covenants. The Company or any of its Subsidiaries shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this Note, the other Notes, the
Note Purchase Agreement or any other agreement, schedule, exhibit, certificate or other document delivered
in connection herewith and therewith (other than those specified in Section 4(a) above) and such failure shall
continue for ten (10) days; or

                 (c) Representations and Warranties. Any representation, warranty, certificate, or other
statement (financial or otherwise) made or furnished by or on behalf of the Company to the Investor in
writing in connection with any Transaction Document, or as an inducement to the Investor to enter into any
Transaction Document, shall be false, incorrect, incomplete or misleading in any material respect when made
or furnished; or

                  (d) Voluntary Bankruptcy or Insolvency Proceedings. The Company or any of its
Subsidiaries shall (i) apply for or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit of its or any of its creditors,
(iv) be dissolved or liquidated, (v) become insolvent (as such term may be defined or interpreted under any
applicable statute), (vi) commence a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or taking possession of its property by
any official in an involuntary case or other proceeding commenced against it, or (vii) take any action for the
purpose of effecting any of the foregoing; or

                 (e) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Company or any of its Subsidiaries or of all or a substantial
part of the property thereof, or an involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or any of its Subsidiaries or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced and an order for relief entered
or such proceeding shall not be dismissed or discharged within 30 days of commencement; or

                 (t) Material Terms. Either this Note or the Note Purchase Agreement or any material term
thereof shall cease to be, or be asserted by the Company not to be, a legal, valid and binding obligation of the
Company enforceable in accordance with its terms.



                                                           -3-
SV 347319283v4
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 36 of 128




         5. Rights of the Investor upon Default. Upon the occurrence or existence of any Event of Default
(other than an Event of Default described in Sections 4(d) or 4(e)) and at any time thereafter during the
continuance of such Event of Default, the Investor may, with the written consent of a Majority in Interest of
Investors, by written notice to the Company, declare all outstanding Obligations payable by the Company
hereunder to be immediately due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, notwithstanding anything to the contrary contained in any
Transaction Document. Upon the occurrence or existence of any Event of Default described in Sections 4(d)
or 4(e), immediately and without notice, all outstanding Obligations payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived, notwithstanding anything to the contrary contained in
any Transaction Document. In addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Investor may, with the written consent of a Majority in Interest of Investors, exercise
any other right power or remedy granted to it by any Transaction Document or otherwise permitted to it by
law, either by suit in equity or by action at law, or both. The Investor shall have a full right of offset for any
amounts due upon such a default against any amounts payable by the Investor to the Company.

        6. Conversion; Payment upon a Change of Control.

                  (a) Conversion. In the event that, prior to the Maturity Date, the Company consummates a
Qualified Equity Financing, then the Investor may elect to convert the outstanding principal amount due
under this Note plus all accrued interest into shares of the Preferred Stock issued in the Qualified Equity
Financing at the Applicable Price Per Share and otherwise on the same terms (including the same rights,
preferences and privileges) as the other investors that purchase shares of Preferred Stock in the Qualified
Equity Financing. Upon such conversion of this Note, the Investor hereby agrees to execute and deliver to the
Company all transaction documents related to the Qualified Equity Financing, including a purchase
agreement and other ancillary agreements, with customary representations and warranties and transfer
restrictions (including a 180-day lock-up agreement in connection with an initial public offering), and having
the same terms as those agreements entered into by the other purchasers of the Preferred Stock in the
Qualified Equity Financing. If the Investor elects to convert all or any portion of the principal or interest due
under the Note, the Investor also agrees to deliver the original of this Note at the closing of the Qualified
Equity Financing for cancellation; provided, however, that upon satisfaction of the conditions set forth in this
Section 6(a), this Note shall be deemed converted and of no further force and effect, whether or not it is
delivered for cancellation as set forth in this sentence. If the Investor elects to not convert all or any portion
of the Note principal and interest into the equity issued in the Qualified Equity Financing, then any portion of
the principal and interest not converted will be paid to the Investor at the closing of the Qualified Equity
Financing.

                  (b) Payment Upon a Change of Control. If the Company shall have a Change of Control at
any time while this Note remains outstanding the Company shall pay the Investor an amount equal to the sum
of (i) the outstanding principal amount of the Note, plus (ii) an additional two times the outstanding principal
on the Note at the time of the consummation of the Change of Control transaction, plus (iii) all accrued
interest. In addition, ifthe Change of Control transaction results in net proceeds payable, at the closing of the
Change of Control transaction, to the Company or its stockholders, after transaction expenses and payment of
the Company's outstanding debt, of more than $21 million, then for each $7 million dollars of net Change of
Control transaction proceeds, or fraction thereof, in excess of $21 million, the Investor will receive an
additional one times (or appropriate fraction thereof to correspond to the fraction of $7M referenced above)
the principal amount ofthis Note. The Investor agrees to deliver the original of this Note at the closing of the
Change of Control for cancellation; provided, however, that upon satisfaction of the conditions set forth in

                                                         -4-
SV 347319283v4
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 37 of 128




this Section 6(b), this Note shall be deemed converted and of no further force and effect, whether or not it is
delivered for cancellation as set forth in this sentence.

                 (c) Fractional Shares; Interest; Effect of Conversion; Lost Notes. No fractional shares shall
be issued upon conversion of this Note. In lieu of the Company issuing any fractional shares to the Investor
upon the conversion of this Note, the Company shall pay to the Investor in cash that amount of the
unconverted principal and interest balance of this Note. In addition, the Company shall pay to the
Investor any interest accrued on the amount converted and on the amount to be paid to the Company pursuant
to the previous sentence. The issuance of any certificate or certificates upon conversion of this Note in
accordance with Section 6 shall be made without charge to the Investor for any tax or charge with respect to
the issuance thereof. Upon conversion of this Note in full and the payment of any amounts specified in this
Section 6(c), the Company shall be forever released from all its obligations and liabilities under this Note. If
the original Note has been lost, stolen or destroyed, in lieu of delivering the original Note to the Company
pursuant to Sections 6(a) through 6(b) above, the Investor shall deliver notice thereof to the Company,
evidence reasonably satisfactory to the Company of the ownership of and the loss, theft, destruction or
mutilation of this Note and an agreement acceptable to the Company whereby the holder agrees to indemnify
the Company from any loss incurred by it in connection with the lost, stolen, destroyed or mutilated Note.

         7. No Subordination for Future Indebtedness. The Obligations evidenced by this Note are hereby
expressly subordinated in right of payment to the prior payment in full of all of the Company's currently
existing Senior Indebtedness and any related liens thereto. The Company covenants and agrees that it will
incur no new Senior Indebtedness without the consent of a Majority in Interest of Investors. With respect to
Senior Indebtedness existing on the date hereof, by acceptance of this Note, Investor agrees to execute and
deliver customary forms of subordination agreement requested from time to time by holders of such Senior
Indebtedness, and as a condition to Investor' s rights hereunder, the Company may require that Investor
execute such forms of subordination agreement. Notwithstanding the foregoing, Investor shall be entitled to
receive (i) equity securities of the Company from the conversion of all or any part of the Obligations and
payments of cash in lieu of issuing fractional shares in connection with any such conversions, (ii) any note,
instrument or other evidence of indebtedness which may be issued by the Company in exchange for or in
substitution of this Note, provided that such note, instrument or other evidence of indebtedness is
subordinated to the Senior Indebtedness outstanding as of the date of this Agreement on the same terms and
conditions as set forth in this Section 7 and (iii) other payments consented to in writing by holders of such
Senior lndebtedness.

         8. Pari Passu Notes. Investor acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon shall be pari passu in right of payment and in
all other respects to the other Notes and any other indebtedness of the Company convertible into equity
securities of the Company, unless expressly subordinated to the amounts due under this Note. In the event
Investor receives payments in excess of its pro rata share of the Company' s payments to the Investors of all of
the Notes and any other indebtedness of the Company convertible into equity securities of the Company,
unless expressly subordinated to the amounts due under this Note, then Investor shall hold in trust all such
excess payments for the benefit of the holders of the other securities and shall pay such amounts held in trust
to such other holders upon demand by such holders.

        9. Successors and Assigns. Subject to the restrictions on transfer described in Sections 11 and 12
below, the rights and obligations of the Company and the Investor shall be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the parties.


                                                        -5-
SV 347319283v4
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 38 of 128




         I 0. Waiver and Amendment. Any provision of this Note may be amended, waived or modified upon
the written consent of the Company and a Majority in Interest of Investors; provided, however, that no such
amendment, waiver or consent shall: (i) reduce the principal amount of this Note without Investor's written
consent other than prepayment as provided in Section 3 hereof, or (ii) reduce the rate of interest of this Note
without Investor's written consent.

          11. Transfer of this Note or Securities Issuable on Conversion Hereof by Investor. With respect to
any offer, sale or other disposition of this Note or securities into which this Note may be converted, the
Investor will give written notice to the Company prior thereto, describing briefly the manner thereof, together
with a written opinion of the Investor's counsel, if requested by the Company, or other evidence reasonably
satisfactory to the Company, to the effect that such offer, sale or other distribution may be effected without
registration or qualification (under any federal or state law then in effect); provided, however, that no such
restrictions shall apply and no such opinion shall be required in connection with the offer, sale or other
disposition of this Note or securities into which this Note may be converted by the Investor to any Affiliate
thereof. Upon receiving such written notice and reasonably satisfactory opinion, if so required and requested,
or other evidence, the Company, as promptly as practicable, shall notify the Investor that the Investor may
offer, sell or otherwise dispose of this Note or such securities, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this Section 11 that the opinion of
counsel for the Investor, or other evidence, is not reasonably satisfactory to the Company, the Company shall
so notify the Investor promptly after such determination has been made and provide a detailed explanation of
the basis for such determination. Each Note thus transferred and each certificate representing the securities
thus transferred shall bear a legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act and state securities laws, unless in the opinion of counsel for the Company
such legend is not required in order to ensure compliance with the Securities Act or state securities laws. The
Company may issue stop transfer instructions to its transfer agent in connection with such restrictions.
Subject to the foregoing, transfers of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company as provided herein and in the Note Purchase Agreement. Prior to
presentation of this Note for registration of transfer, the Company shall treat the registered holder hereof as
the owner and holder of this Note for the purpose of receiving all payments of principal and interest hereon
and for all other purposes whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary. Notwithstanding the foregoing, the Investor may transfer all or any
portion of this Note, or securities into which this Note may be converted, to any Affiliate without the prior
approval of the Company or any opinion of the Investor' s counsel, or other evidence required by the
Company; provided that the Investor will give written notice to the Company following any such transfers.
Any transferee or transferees of this Note of the securities into which this Note may be converted agree to
assume the obligations of the holder of this Note as set forth herein, and shall be deemed to be the "Investor"
for all purposes hereunder.

        12. Assignment by the Company. Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in part, by the Company without the
prior written consent of the Investor unless all of the Notes are being assigned, in which case a the Notes may
be assigned with the consent of a Majority in Interest oflnvestors.

        13. Notices. All notices, requests, demands, consents, instructions or other communications required
or permitted hereunder shall be delivered in the manner required in the Note Purchase Agreement.

        14. Payment. The Company will make all cash payments due under this Note in immediately
available funds by 11 :00 a.m. pacific time on the date such payment is due by means of wire transfer to such
account as the Investor or other registered holder of a Note may from time to time direct in writing.
                                                        -6-
SV 347319283v4
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 39 of 128




        15. Usury. In the event any interest is paid on this Note that is deemed to be in excess of the then
legal maximum rate, then that portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against the principal of this Note.

        16. Expenses; Waivers. If action is instituted to collect this Note, the Company agrees to pay all
costs and expenses, including, without limitation, the Investor' s reasonable attorneys' fees and costs, incurred
in connection with such action. The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or demands relative to this
instrument.

         17. Entire Agreement. This Note together with the other Notes, the Note Purchase Agreement and
each other agreement, schedule, exhibit, certificate or other document delivered in connection herewith and
therewith constitute and contain the entire agreement among the Company and the Investor and supersede any
and all prior agreements, negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.

         18. Governing Law. This Note and all actions arising out of or in connection with this Note shall be
governed by and construed in accordance with the laws of the State of California, without regard to the
conflicts of law provisions of the State of California, or of any other state. All disputes and controversies
arising out of or in connection with this Note shall be resolved exclusively by the state and federal courts
located in Santa Clara County in the State of California, and each of the Company and the Investor hereby
agrees to submit to the jurisdiction of said courts and agrees that venue sha11 1ie exclusively with such courts.

                                           (Signature Page Follows)




                                                         -7-
SV 347319283v4
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 40 of 128




        The Company has caused this Note to be issued as of the date first written above.

                                                NEPHOS~alifomia co.-poration

                                                By: ~
                                                Name and Title: Bruce Templeton, CEO




                             [Signature Page to Convertible Promissory Note]
SV 347319283v4
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 41 of 128




 EXHIBIT C
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 42 of 128




On Apr 28, 2014, at 2:29 PM, Bruce Templeton <bruce@nephoscale.com> wrote:

Hi Scott,
It was great talking with you again, and thank you for taking the time to learn
more about what we are working on at NephoScale.
 
Here is a rundown on the note:

      $7M cap (valuation).
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 43 of 128


      In the event there is a priced round of equity financing noteholders will
      have the option of converting to preferred stock at a $7M cap, or 20%
      discount, whichever is less. 
      In the event of change of control (M&A) prior to maturity, or conversion,
      then noteholders will have the principal paid back as multiple of the $7M
      cap divided into the sale price of the company plus interest, or at a 3x
      multiple on the principal plus interest, whichever is more. In summary, if
      we get acquired prior to conversion then the noteholders will get the full
      3x on their principal invested, as long as we sell the company for $3M or
      more. If we sell for more the $21M then their multiple rises above 3x.
 
We are at a negative cash flow run rate of about minus $30K/mo.-$50K/mo. -
depending upon the month. We had it down to about $15K/mo. just about a
month ago, but lost another $25K in the IP address rental revenue since then to
only put us back where we were. I do think we can get back to breakeven in the
next couple of months by tapping several potential sources of revenue. We do
have a growing sales pipeline in place, outside of our work with HDS. The good
news, if it can be considered such, is that there is little IP address revenue left
to worry about losing. Over the past 12 months, we’ve gone from bringing in
about $100k/mo. in IP address revenue to now about $10k/mo.. We have made
up for the loss mostly through growing the cloud services revenue.
 
We are launching a new unique, and we think disruptive, SSD Virtual/SSD
Dedicated w/ 10 Gbps solution at the end of this month. We call it ultra-
performance Hybrid Compute. We think it will add significantly to customer
traction and additional revenue over the remaining part of the year. There are
several customers waiting for us to launch it so they can use it. The money to
develop this new offering has already been spent on engineering and
equipment, and the equipment needed for the infrastructure footprint required
to launch has already been purchased. We have enough computing and
storage capacity in place now to add about $50k/month in revenue in cloud
services, without spending hardly a dime on equipment. We are very excited
about this launch of the new Hybrid Compute solution at the end of this month.
 
Hitachi goes without saying, it is a big opportunity for the company in so many
ways. The revenue from the HDS alone will help with grow NephoScale’s
revenue through added sales and marketing investment and it will accelerate
the development of our intellectual property. It will also attract investors that
have been on the sideline. Once this $1M note is filled out we will not be selling
any more of the company at a $7M valuation. The valuation would be more like
$20-30M if we did take in more money.
 
There is currently $436K left to fill on the note, and the sooner we can fill this
out the better. We need to accelerate our efforts to grow the valuation in
preparation for an acquisition or a series A round of financing. So far, we have
been mostly in a defensive posture just building the platform out and making
payroll. My goal is to get us to a point financially where we take a more
offensive posture, and we think $200K now would do that. Once HDS has a
written agreement in place with us (this should happen this week or next) we
should be able to finish out the note rather quickly. The problem is that we
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 44 of 128


         cannot take the chance to get too low on money and miss payroll for our
         engineering team. If the team splits up so they can go put food on their table,
         we’ve got trouble. There is also the morale issue, as they want more certainty
         in our financial situation, and my goal is to get that for them so they can stay
         focused on the tasks and opportunities at hand.
          
         Whatever funds you are willing to allocate to this effort are appreciated. I’m
         extremely confident we are going to be successful, and that we are going to
         create an excellent return for our noteholders, and it will likely happen in a short
         period of time based upon what we built and what is happening in the market.
          
         Best regards, Bruce
          
          
         Bruce Templeton
         CEO
         NephoScale, Inc.
         408-829-3949
         www.nephoscale.com
         Follow us on twitter @Nephoscale
         <image002.png>
          
         <NephoScale-Note Financing Term Sheet-04-25-14-FINAL.pdf><NephoScale-
         Note Purchase Agreement-12-23-13-FINAL.docx><Nephoscale-Unsecured
         Convertible Note_04-25-14-FINAL.docx>

 
Scott Powell
    President


Sacramento Jet Center
  Safe. Efficient. Accurate. Discreet.
    Sacramento International Airport (SMF)
    Sacramento Mather Airport (MHR)
    Sacramento Executive Airport (SAC)
    6133 Freeport Boulevard
    Sacramento, California 95822

    Telephone: 916.428.8292
    Fax: 916.428.3032
    E-Mail: scott@sacjet.com
    URL: http://www.sacjet.com

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure. If you are not the
intended recipient, please telephone or email the sender and delete this message and any attachment from your system. If you are not
the intended recipient you must not copy this message or attachment or disclose the contents to any other person.
 
 
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 45 of 128




 EXHIBIT D
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 46 of 128




                                      NEPHOSCALE, INC.

                         TERMS OF CONVERTIBLE PROMISSORY NOTES

                                          April 25th, 2014

This non-binding term sheet outlines the basic terms and conditions pursuant to which investors
propose to proceed with discussions regarding making a bridge investment in NephoScale, Inc..
This term sheet is not intended to create a legally-binding agreement, but only to establish a
foundation for negotiating a definitive agreement.

       The following sets forth for discussion purposes the terms of the unsecured, convertible
promissory notes (the “bridge notes”) in a principal amount of up to $1 million to be issued by
NephoScale, Inc. to investors or their affiliates:

        Amount:                      Up to $1 million, with each closing. NephoScale, Inc. may
                                     continue to sell the bridge notes in one or more subsequent
                                     closings, until $1,000,000 of notes has been issued.

        Term:                        Payable at maturity on December 23, 2015, if not earlier
                                     converted as provided below, or if NephoScale, Inc. is not
                                     earlier acquired. If the principal and interest on the bridge
                                     notes is not earlier converted, and NephoScale, Inc. has not
                                     been acquired by December 23, 2015, then the notes will
                                     mature and be payable at that time.

        Interest Rate:               7% simple annual interest, accruing. All interest will be paid
                                     in an acquisition. At the election of the noteholder, all or a
                                     portion of any accrued interest can be converted into equity
                                     upon conversion.

        Security:                    Unsecured, general obligation of NephoScale, Inc..

        Conversion/Discount:         (1) In the event of a financing: optional conversion upon
                                     election of the noteholder of any or all principal and interest
                                     into the class and series of Preferred Stock issued in the
                                     Company’s next round of equity financing in which the
                                     proceeds received by the Company equal or exceed $500,000
                                     (not including the amount of the note principal and interest
                                     converted), at a conversion price of the lower of: (i) 80% of the
                                     per share purchase price per share in the financing or (ii) the
                                     price per share determined at the time of the financing based
                                     upon a pre-money valuation of $7,000,000. (2) In the event of
                                     an acquisition: The outstanding note principal and interest will
                                     be paid in full promptly upon the closing of the acquisition,
                                     plus a premium of 200% of the outstanding note principal
347218784
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 47 of 128




                                     amount. If a Change of Control transaction results in net
                                     Proceeds payable, at the closing of the Change of Control
                                     transaction, to the Company or its stockholders, after
                                     transaction expenses and payment of the Company's
                                     outstanding debt, of more than $21 million, then for each $7
                                     million dollars of net Change of Control transaction proceeds,
                                     or fraction thereof, in excess of $21 million, the Investor will
                                     receive an additional one times (or appropriate fraction thereof
                                     to correspond to the fraction of $7M referenced above) the
                                     principal amount of this Note.

        No Prepayment:               The loan may not be prepaid without investors’ written
                                     consent.

        Miscellaneous:               California law will govern the this term sheet and the definitive
                                     agreement. The forum for disputes will be exclusively
                                     California. The issuance of the notes will be made pursuant to
                                     a note purchase agreement. Any amendment or waiver of the
                                     notes will require the prior written consent of holders of at least
                                     a majority of the notes then outstanding and NephoScale, Inc..



        For discussion purposes only; no legally-binding agreement is created hereby.




                                                   -2-
347218784
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 48 of 128




 EXHIBIT E
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 49 of 128




          TffiS XOT[ A1'1) Tfff SECtRrr1r.s ISSC:ABLE t:PO!li THE CONV'F.R.Sl01'
          11.EREOF H .\ \ '[, :"OT 8EE.S R.£GISTf.llED CN0£R THE SECURl"flES ACT OF
          1933. A.S A)lf.\'D[l> OR nu: SECt:Rnll:S LAWS OF A:.."""!' STATJ:. THF.\" MAV
          ~OT Bf. c;.OLD, OFFl':Rt!J FOR SALi:. PLEDGED OR H\'POIBECATED l.S THE
          ABSEN<:r. OF AS f:F'f£CTI\'£ REG ISTRATIO.S STATE!ltENT AS TO TH.£
          SECt:RITJl:S F\il[R SAID ACT OR L\WS OR AN OPINIO~ OF COU.SSP.L OR
          OTUtR £\'IDf.SCE RE'ASO.SABl.Y SATISFACTORY TO THE CORPORATIO'\
          THAT St TH R£GISTRA TIOS IS SOT RfQrlR£D.



                                         C'ON\'ERTIBl..l: PROMISSORY 'SOTE


          SI 00.U!i(l.00                                                                                        CP:O..-A- 1~

                fOlt VAl.1 T RLCl:l\TO. ~oplll'S.:ak. 111.:.. a California c~tioo tthc ··C...,J19•y'") pn~miSi:s !.:>
P'•~   t,· ~;;:-tt I.. f'c''>'eil ;1he -111H-slor"' I. N i;; re(l:iste-red 9ssipu. in !av. ful mon.:y <'ithe l lnited S1a1.s of
 ·\m~•'.•• 1he principal >Um d .:>ne huodn-d 1luiti:u 11d dt•!!an tS!00.000.00~ or such k~ a.mMJnt a; shell
c~wil t;;c .:>ut<Janding prin~ ipa! amount her<''"'; '"~cthtr "ilh intere<i from the da1C ufmis C~•menibk:
Pnlm;'"'"Y l"oce uhc ":"'iot~" • 0tnh;, unpaid prin~ip•ll lxil.aSlce al~ nue equal to 7"'• l"-'r annum. CC'mpu:e1! ""
th< !'a-is .,(the a'1u;,l 11umbe1 ,,f days dap""J ~o<l a yt>ar n065 day•. Tu the ~cnl not p<C" iousl). c<>n'"rtt,j
in a..:.; ,·rJ;mce v.ith Se<lion 6 h<:'<l.vf. all unpai(! prin.:ipal. t<>J!Clh~ \\'itll an.' then Wlp;aid and ai:.:rued in:.. n:1t
and vL1er amo<111!• payable l~unJer. ~hall be Jue and pa~~bk .m the carli~ of (i} l),c~bc-' 23. JOI S ul;e
")1ntuti1~ n-~1~·1. 1ii1 upon a C:hansc ,,f\1llllrol as ddinal and a<'><.'! f.x1.b bel"" · .,.-<i iil ,.hen. up·m ••r
~ncr the ,>,:currmcc <'If an bent 1Jt ~fauh !31 d.fint:.t bclo-. ). su.;h amow>l< ate d«larf'd d11e and pa)3bl~ b}
t!1t: :o .. -.....,t~'f 1.)f n1ad.t autt.'matkally J~ and paya1'k in tu.:-70~C ~i1h the tc!1'11ls he~<. This No:r\! i"> one ,-.f
the .., ~:~, .. i><ued 1••sr..1ant I~ a N,,te Purcha~ Agreement. a.o; ~fined bel''" ·

          I it• foll.:>\\ bg i~ a sutcn"'1!l ,,j th<- r1gh1~ <•i 1he lnvc->t•" and the c<lrtditioo~ lu which !'fti; ~.: ;,
o:rbj~,t. and to "hi.:k th;, lnve-m'lr. ~ t~ acccptam:" .•ithi; Not~~:




                    •b> "Applic~bk Pri<:<! Ptr Sllwr~.. >1'.all m.:an an am()un1 P<'< •hare •"lual h> the lesse: oi ( ;·,
sor, \>i !ht' price~: ;hare paid h}         j,l\t:>IUN in lhC Qualified Equil)· finandn~ vr iii) !he price p.:r sha,-e
dete111>;11<tl at the time of the Qu.llific.:I l'.1111it~ finaJl<:iog b.1.;ed Ur<'fl a pre-money >alwuion or S/.000.000.

                 <CJ " Cbl>!le of Cuo.1...,1· shall m<·~ n'. (i1 the a~qai>ition pftfl.c Compan) b} an<>ihcr <ntir.- !>;.
rr.~3~~ ~·fan~ rran;.a~ti(ln '""! ~t"S of reb.ted rrnn~ti~ns t.:i ...,hich the (,)ttlJ>afi!-' is pcut!" i i~lutli11~ "itho(u
iirniwi1>1>, ~n~ st~k ~qui~ition. Cf\"l!ani<ali<.'11. mefic:r or ~''ll!<>lidaiic'l!l       but cxcludini- an~      ~~   of ~t-JC ~   l~•l
~.ap~t1! rai ;in~ pu~"-s) t•lh<< rh-3n a trw'.~tcli-.-.n \."tf seriL-..,: Qf tnn.sal.'.:ti('ns in \l>·hi~h lhe 00.ldt~ c f th~ ' "t in!=
~cudtin ,.,fche (nmJ13n~ ~'tlt~ndi~tt imm~diaicl~ r.riur W such tr6nsacrion Ctlnlinue to retain (cit~r h~ ..,u,;h
        "'°.
\•>tin:: :ontie$ tematnin~ i•ut')landing Nb~ , uch , ·oring ~~uriLie; being CC\11\C:rteJ intu \'Ofing ~uritlei tlf
th,; "'H'"\ ~\. i~g tntit~ t :>~a re~ult of sl>3n:-~ in 'tw c.·""lJXin~ h\:'ld ~· such ~'Jtdcrs p.rir-r lo •uch tran~tit..\Cl. at
t\o'.~,.\ f-fl~ percent t.50-;~l pf th~ t\M.3.I "''ting l)(•\\t:r rcpresent<:d ~: tht \~ling ~uritic..~ of th~ {·orp~n'i·.~1 ~r
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 50 of 128




f.:-J..: it(t~ per4.'tn! {5t•~,,, ,,f th~ t<'ta.I \\)!Ing. pov•er rc-pn.:s.t'nted h> the ,·otin~ 'SOC'uri1~ of the (Of'J"lrati1.'n t'-r
,;.uch   <ut\ ;, ini,; tnti~ ,)U\~dins i01-d\a1e 1~ after ~uch tnin=tioo ()T ~"" ,,f lmnsaciiuns: or l.iil n -ak.
l~·~ <x   <'thcr ~''r•"'l an-:c <'I' ~ll sub.<;iantilill) all ,,i ti\<: as~ of th.> Compen~.

                   Id> ll:,; "Company- ~hall mean th<: cor1>--.l'Mit>n initial!~ e~u1in~ this ~fot~ and                  an~ pe1s.111
1i:a1 ,,..,,~~ :1> e r assume; !he ubligation> of the C<>mp.1ft}' under this Nc>te.



                     If> - Majurii,· i• Int.ens! af lanslnrs- shall mean lnve;l<>n                holdiq~   mofe th~n 5\)o/.   ,,f tho
aggr..:~atL· ('Ut.Sta.ndtn~pnnc1pal an11.nult of the N','-EC:>.

                   lgl - :-.-otr P•rclt- A&r~mtaf" ~luill mean !he ~ole l'tol'C'hak A~t. d3l•'<I a~ M
~"''"!><:' .:'.J. 2013 1as amendl.'<t. modif'icd ,,.. supplemnned't. Ii)· and         ""'°"t!
                                                                              the: C<>«tpany and ~ h"<~t'1rs
ras defa.cd in th~ Nn1e Pun:h~5e Agn:emcn11 J>'.111~ the<Cl\l.

                   t,hJ ..Obligatiou.. shall mean an-0 include •II loan". aJ,·an::~. detits. lia\>ili1it1. in,\
c·bH~~tii::fl:'. 1l4-'""~'·&!r 3.lissr.~
                                      \.•\veJ b:- lh~ C\. . mpa.ny l() 1hc ln\·esr~ \Jf t\ Cf)" kind and ~~ripcioo 1"" tk:lhtt
"' n.·: "'iden•ed l>) d!>) n~e '" i11>1rumem and "lk:tl>~r o>t no! f,i, the payment of~). no ... e:tistinii <>r
hcrea.~er ari~in ~ under vr J>U'-UAlll 10 the t~nns of th ;. Nt•I<'. tach of 1he od!Cf ~Olei, ~ 1'11.•le Pure~
.~greci'Cnl and ea.:h ocher agrecmrni. ..:hcJolc, e'.\hii>it. c<.'11ificate or tAAtt document ..ieli.-ered id <.'O<>nrtt!on
here\\i1h .ind 1h~re"i1h. inc!uding. all intel'\'st. r~"-"· cha:ge;;, c~p<ases. Sil~)'$' foes and C<'>lS and
o..;~ou~uncs· fo~~ and costs clwt;~4bl~ I>) a:id pa~abk by the Cmnpan)· ~under a:n.1 thereundcr. in <a.:h
.:"..:. "htther dil'l:ot or indire<1. ~l>w!me ~r ~_,,11it1)tC'l>L due Of' It> bt.'>:.:>nlC due. and wheth.."l' or !'IOI ari:;.ing after
the ~cmnw...cmcnt of a proc.o?cJin~ under 'fol~ I l ,•f the VnireJ Slates (.'ode t 11 C. S. ('. Se<:rion 101 ~' "'""·
:1' am,'l\\kd frvm tim~ lO time (in.:.luding po>t·petiti»n intcr"'51) and"' bdher ,,,. not alkm'ed c>r allo,. able a,; a
claim ;~ •n) ~u.:h pr~e«ling.



                  (ii • Qutift<d t:qwl1y Fiolt"iog·· shall mea.~ a b..>na fide: equit} financing. u-i1h 11><·
r•incipal purpos~ ,,( l'll1~ing ;;apital. r><•r.-~•nt t,> which t"-" l"Nnp.ny sells shares <>fa <eries of Prvferred Sto>,:k
"'ith ag~<ga1e S~i» pro<:«ds w lhc ComPil~ ofn.:>t k ss than SS00,000. excluding any 111d all no1es "hich
:ir.o <•~"~tted int<' l'refem~d St,.._,k (in.: ludi ng thi; :'"'l~ and th( l'IOO 'totc:s. if any. issued under 1hc ~\lie
Pur.:hax- Agrecm.:m !.

                    ( l ) · S«uritles Act" , lull     ~an    !he S<:.:uri1ics i\ct vf !933. as aimnded. and !he rules an.i
regu:a:iv1\~ pn.'mufs:ited 'hcrc-und~r.

                    • h "~nior ladebtedn<'S11" ;h.1!1 mean. unk,;s t'.\'.J)re,;Sl) sulx>rdinated "'or made vo a pari~
"ith t!:< amount~ du~ •md•r this Note. 11>.: Pfincipal oi (anJ premium. if sn~). unpaid i111~ on anJ amouor<
rcimhur$it':>~. icts. <!~pe11s..--s, "'"' ..,f enforccmcn; ~T>J other am.,unt$ d~ irt ~Mn«:ti<.'" v.·ith. (il i~u:.!J,.,.,
f,>r bcm,wed l'IJ<)ACY t>f the Cumpan~._ t() banks. c~<nme1'dal fman.:e lenders Of' od\er leading in<iirutioo;
r<~:iia:~ Ct1JP1gtd in tilt bu•i~s~ \lf lcnJir.g mnncy !ncluJing <A) an~ iodebcednc->s ;;oo\·~bk: into ~ui~
s~•critoe< ,.f the C•'mpan~ and (111 indcbt.!.ln<s. in """"«lil>n l'ith c.spiial k~ or opmuing ka.s..~ c§(d
"''kl~· ~,, ~ purchao;c. tinanco or a.:quisitirwi of.~-quiptnc1ll and v.hcl1' such indcbtcdixss is ~ured s.'llely b~
""h c~ui!'l"cnt).. 4llld iii I AA:!- ,·xM>$iOO.. "'ftnaoc~. r.:n~\\al. repl~emcni . .:kfcasancc <If ret\mJing "f an~
ir.deb!..dn~<    dcis.:rit>t':d ;,, -:lauie Ii 1.


                                                                    ·--
                                                                     ~
           Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 51 of 128




            -·     l11tu~1. Ac.;rucd m 1"1'ts1            oo lhis )\°<Kt shall ~ pa~lll>lc at ma!uril). upon a <.'hangc of Cocnr<'I,
an1f i:i a ()uolit1~ FiNll<:i~ ll Lhe electi<><I <'f~ h,>ldtt he~of.

       1 PrtptfJ'~nt. Tl1i:> Sote ma~ t~ be prcpaiJ "irflout th.r: ~M.c;t-ol of a ~taj~ty in lntere~ {,f
lm·e<1M,, :\ny pref>&~ mcnl must be paid pr-.> rata. ' 0 all lm·est<>!"$ bas<'.d <"ttt l~ principal amount of IM i.;,,,~~

        .l. ""~"'f ilf Default. TI1c ""~urren.:t ,,f an) of the f,,u~"ing !hall coosiitule an " £.-e•I or Defauff.
"uder th:< N1>1~ a!ld !hc ~'"" f'urchai;c A[V'C•>n1en1:

                            la}         p,~. The Comp:in~ 5/iall fllil 1.:1 pa~ Ii) "'hen due an~ principal N inter'"'
                                  Fuilure to
p.~~ mcnt "'1 th~ <1'"° oa~     t.:reunder or (111 lll\~ other pa~ m~~t ~uin:J under llw: l<m:ru ol' rhi~ ~ote ()f 3ny
N hcr Trnn,a~1i011 ~urno;nt .;n rhe dai~ Joe an<! such payment wll n..'« h.t\'e bttn made "i1hln ten ( 10) days
,.f !he C.:.111psn> '$ n-.:cipt of tl,.. fnH•,;ror s wrincn n L~ke to the Company of soch failure r.> JY.l) : or

                            1!>1 II,.""' ht·s ofCow11<J11t ~ l he Coin!WI> or an,· or its Suhsidiarm slla.11 rail 10 ob>e" ~ ,,,
p<:rf!'rc'1 an~ " thcr          C<'\ cnmt, obligation. co ndition e r ~i:r~~en1 , ,...,tained in lhis NQle. m.: other ~at<:s. the
~01< l'i;r.:hasc :\~t ~ an~· vtbff iigre""1cnl "'<:hedulc. c'1lihit, ~enifical~ <'f othe< Jocumtnt deli1e.•fed
in ~:'111"'.:ti<)n h~rewi1h and 11...'fev.ith (olf>er thllro rh.,>t s~ificd in Stttioa 4(a) abo\ C) and su.-:h f~ilurc shali
c..ml~'~ for tffl ( •0) Ja~·s: or

                      1c) Rl'pre.~nlutwl/S mid 11'..irranti,,,. An~ •~'pn>;entation. " ·lUT&llty. ccnificatc, <>r othtr
; m cn:..·11! (fina.nc1al M Ol~r.. isc) made'" furrtii.hed '1~· or on bdlalf <•i the <.'<>mpan)' 10 11\t, Imes!<>< in
v.r;tin..: ir. ~<.\f\nec1ion \\jth anv Tran!.at.1i"'n ~·u1Tk.'11f. Clr a" an inductirnent t.., 1he fn,cstor to cmcr int<-" jO\
l mn~!i,-11 o..~,,ll'~nl. shall he fal;c. in<:OJTe<'I. in~•"llpl~I" Ol mi,le-dding in an) 1n.1td1ial rtip<.-.:t when m.ru~
1..lr tit r>}iil~~xt: i)f


                            ~J1 1·~1!1;ruu:r_1·   BJhUltJ>IL'.\   t;w   J1nM.:•/\'t..n~} · f'rv....eedinf>·. 'lhe C0rt1pan) or   an~
                                                                                                                                 cf it~
Su9'i1li•r•tS ;hall (i} apply f('!' or c»n'l<...,11 "' the app.)imnK!nt of a ttNi' <'1'. trustee. liquidar<1< r.r cu;1oJian M
i1~lf ,,, ,,f 111 ,.,. ~ 1ubs1a111ial part or it:I pr<'~ - t 1i1 be unabl~. (>(admit in wrili11g ia inabili~·. t'1 pa) it>
dchls g~n..'n'!U~ a~ 1h<:y ma.cu .... (iii) make a gcn.:nil a;sig11mcn1 for Ille benefit of ii> <>r on) of iL~ c~i10<s.
Ii• i be d1;sol\~ or liqui<laed. (') 1>e.:.1m.: ins<*~nt (a> ">('h 1~1Th mll} be defi.ocd <>r iriterprercd under ·~
aprlh:.:\h!.:· ,taiu:~ J. t \i l i't~ln~~ce a ' ·oluntar,.· -:a.~ C'W or~ ~int' s.eelir~ liqu.id:uion. ~ry.aninii£'1~ tlf
olht r r.::!1~t" \\ilh re;pooct 10 iN:lf"' ih d•Ms undtt any ixmkr..pc.:). tnwlvfflC}" rot Olh~ similar !aw no« "'
hcn:sf:« in dYC<:r or .:ons.ent t.> an} such reli<f '"' ' '' °"-'appointment <of or takin!' J1'"'>¢Ssion of its ;iropc~ b:
an~ t~ffici7t; in on in,·<:1!ur.ta~ <.:a~ (\f l.,ther ;>n"k:\!'l!d tnt:: Ctltluntn"''"'° against rt lit (,·jj, take an) ac1it'n ti·~r lhc
rl•r'J>t':::.C: .._,{ efl~ting an) i.li •he foreg\\in~: ,,_r

                     • c I Jm·£,ft1111~"".'· fkmAr:.spi.:1· ..r /iJto!r.:1>('_1 Proc:u:!inp. PR-.c~ings for !he appt,in1m...nt ,,fa
r<-.:~i· « . ;.ru~ter. liquida!vr t•r custooilln ,,f the ( wr.pan~ "' 3n) uf its Sab<idia.Ws or of Bii or a su1''12ntial
p3rt ,i;' tt.< pwpc~ :~ered. t'r a.n in•duntary .:a<e Qf Nh~r l'fOCccding; >«king liqui<larion, rcorg&ninti"" ;ir
, •1'1er ,cii"f uiUi r~S'<'<'t 10 tht C'mJ'<ln> or ~n~ .,f jg Suh->iJi~ or tllc dct-ls ~f uD<kr any banirupt~~.
i11~JJ, ;.·1~ :  \}I . _)thcr !\i1ni:~r t;i~ rh.>\\ N hett! ttcr in ~ff~t shall N: c..:'tnmel'lc~d a.nd an ordt't tb r rellrf ent.:n:J

'"~   'uth f·'·,.._;~cJin~ ~ha!! nt~t he dts.mis.~...U C'r di~ha.ri;e'1 '' ithin JC da~'s '-)f ¢.._"'mmtnet<n~"fl• ~ or

                    rl) Jk:1u1a/ T<!r1<11. Eilher lhi~ Nott •l< :he ~<'le Pun:ha...: 1\gRemcnt .x all} mar~ri;il t~n
oh~r...,: ;h~ll .:ease!•' he. •'f h< asi.e:ted ~y IM C<>mf"'r.~ n" c to!:><. a k.pl •alid and bindinl! oblig..ri,)n ,•f rhc
c,•mp..1'~~· en forcc:lblc in ...-.:ord.:am:~ with it~ term,.




                                                                              - )-
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 52 of 128




          :    Righu Pf 14~ Jn~or ~" INfauh. C ,,_.,,, lhe ocrom:n.:e or                        exi~tcoce   of an) Event M TA-fouh
"'lh~r thl n "" b em of Default descriOOd in S«tioaa #d) or 4{e)} 111\d 11 any lime ~fter during rhe
.:~>ntinuan•.,, of ;uch hrnl      ,,f
                             Default. the fn"~1or ma~ . wi1h !ht v.rinen .:oo~nt of a Majl)ril) in ln~~re>1 ,,j
'"·' cS\i>~S h) "rinc~l !!<'lice 1,1 the Comrtny. okelarc all uuts1a!lding Obligati<ln, p&) obfe b) the c.,nipaoy
l~cna.a:J...·r h' he immc.'<lia:t~I~ due a:~d p.Jyab:e '' i:h<.Y.Jt prMCnlmi.:nt demaPd. ~est (JI' an~ c.>1het n('r1cc o~· an~
kio.I. ;tl: ,,f \\hio:h :'.'itt h~'1\!'b~ CXp!C'i~~!' "ai\.cd. n\"'lf\\ilht.,hux.f;ng atl~lhing. tO 1hc i.'OOUaty C.'Otai~ ln any
 Tr.in;,.ti,>n O.>.:umenr. l."pon the uc<ummce or o•i<tence of~ fa<ml ol ~fault desctibOO in Sttrioas "'{dJ
,) r 4(e\. i:nm.Ji•t~ly and "'ilhwt noli.:c. all outsranding Obli!!'lti~ P8>able ~·the Company hereunder <hall
 a:tt<1r.J~i::aU~· !x>~~}mc smm~dl~t~I~ th.t~ and f'IJ~ ab1~. \\. ithO'..rt ~u:n~ment.. demand. pi~t:•t .,, tin~ t>thc.:r n ...att..:e
.-f ~"~ L»1J. ~ii of \\hkh ""' h~-reby e:<.pre"t~ " ai' o:d. n()l\I. i1lman<.li<l1! 3J\\ thin1: l\l tl>t ~1...,110~· ··"~':li!!<d in
 .ao~ Ttiul $.o'\~t1on t):'CUH'h.:!ll. ln &:ldllh)>l h~ 1h.: !~~rclftl ing r~medies. t•P"n tbe occu~,c or cxi$1t:~~ o~· an~
 f,~n• ~r O.,fllli!L the lmest<>r nia~. ,.j1h lhe v.rin.,.,, C<"1M'nt cf a Majority in lnte~t of ln»cstors. ~crci;e
 a n~ ,,;;,,, ri .~ht po\\ er or rem.:J; •"Mlt"ll to it !'>) an; T rans.action I ><xumenl •., Clht1'• i~ pcmiined 1" it t-:-·
 law. c;~hcT ~- :;uit in cquit) ('< by action "' la' '- O< bo\h. The ln•e~tor shall ha\e a full tight of oftS.:t :O.•r an~
 am,,.,11:s tlllC up.'n <ud 1a ikfaull a~i n;.1 311~ aml•unls 1>3~a t>le b; the !n•CSl(Jf to the Compas1~ .



                    (u ( <m1·"''i·~1.      In   t..'ic .-·cnl llm. pri~r rn the 1'1amri*      Dar~. Llw   C:ompM) ronsun11nai.-s a
Quahfit.:I F.quit~ fifl3nCing. then the ln\"C~tor may el..:1 \J •on\"cl\ the OU{S18nding p<md pal lrn<.'lmt due
ur>dct 1hi; '.;(lie plus all a.:crucJ interest imo $han:' ,,f the P~!Cm?d St.xk iswed in tfl( Qualilitd f:quity
 Fiuan~in~ at the Applic.sbk Pri;:c P~ Share ill!d otber"i><' on Ill( s.am.;, l•'TlllS (incl...Jing the :<ame ri1!1Jts.
rr~fer<n.:es alld pri' il1:~•sl a> tli.: N~r inw~:or; th:u pure~ silatt<; (>f PttfcrrtJ $1QCk in !he Qualified
 l.:4uil)· fiu~nci1';;. L"p1m iU\h c,•m•nion .,f thi~ N11t~. the 1n,c>1M h.>11.+} agree$ IQ ex.ecute and d1:li\·er t..> th•
C:'"""P~•"Y •II rr:uisa~ti•)Jl d<>cunleflts related " ' tilt ()>Jalitied Equity Financing, including 3 purd1~;e
agrc.:m• nt and other 311Cilla~ agreement;. " ith • ustomai:- representatfon• and y,am11nies and tr;lll;.fcr
 rcwkci,•11> (indudinl!- a lSO·daY h>d·up •greement in .:1111ncc1ioo with an initial puhli.: olfttingl. anJ ha\ ing
1h~ ;nn"' ccrm;; <i> t..'i.ise agrccm~nls ni:e:ed ir.I•) ~ the .:ither P<>f•RaS<fi 1>1" tJi.: p,..,r~J Stoel. ir. the
(lualilird !::qu i!"! rinaJJ<ini.z. lfthe hwestc>r d~<I• 1., <-><\\ en all <'ran~· {'l'fli"'1 of the principal or in:«rcst d~
under the :>;ote. 1hc luwst,•t also ag<<'<'.I ti.' deliwr the <'riginal of thi~ N.:iee at the closing o( !he Qi;3liticJ
t 4ui1y finandn~ for .:anrellali.'11: p«.11·kk,f. '" ''" e>'a. 1ha1 upon ~tisfwion of \he conditions Sci forth in thi>.
Sttli~• <Ma). thi~ " "'" <hall ~ d«m<-J ~<'<1\"cn•il :ind <><no fJnhet fun"' ;ind dTr.:t, 'lhClber ,., n..'! ir i;
deli\ (:CJ f,'<f ..:ance llarioo 3; lo<1 forth in thi• SCll!Cn~c. lf I.he ln\ e->l('lf ~le.ot< l<l 11<11 COll\ ""'1 all ~an~ f!\'ftfOO
,,,. th.: :-1<'1~ prin6 pal and int~>! into the cquil) ii.sued in ~ Qualified Equit> Fina11ei11g. ~Ml) por1i.:in .:if
the pr;n.:1pal anJ imere;t rtt'l •'("'' ert~ will he ;:>:1tJ 10 <M ln•esior al the do,,;,,g of the Qualified E<juii:-
finonc!n)!..

                       <h! Pa1·tn<'nl lf)(tn ,, Chang.- •.fC'1mmi. fi the Company ;hall ha\e a Change Cr•mrc-1 ar         ,,r
~11y timt ·.>hik this Sote rema1n5 oumanding              me         \ompan~ shall pol) the IJl\e!.l<>r an amounl C(tual tl.l th~ ,um
<'f ( i I •ho .-.uts.tonJir.g prin_.ipal ;1111<1\Jllt ,,,. the :'>o'lc. piu> ! ii I a:i S<lditiooal 1\1<) limes the ()Ul.$landing prin~:p.ll
,in 11-i.: '.'\vte at the rime of lhe •<>n~umn1at1e'll cf tht: Change uf C1'tl\n'I lmn-tion, plu' tiii) all ac<!\Jc<I
interc<l. In a.1Jiik•u. if tht Cliani.t~ cf Co ntm ! 1rn11"l,li<•1t rernll; in net pt.Xe.!'(!$ payable. aJ the ck\~ intt of rhe
(hAn~,· :JfCon!J"\.'l tran;actio.'tl. t<> the C<impan~ \>r its m"kh,>ldt-n. afi~ tran~"lion cXJ'Cft""S and P'l.';;,ent of
                                                           s::
the C.:impany'< <>ut>Wlding debL of n•"'1! lhan I milli<>o. lhen for ea.h                     s;        millioo d'•llan .,f net ChanJ!C M
C:ootr.·.1 !C3n\a,r iun prt"-~":k or fr~•1k.'ll !htlt\lt: in ~~~t!ss .;f S2l million. the lihnlo< " ill r«ciw a11
atl<litic-;,31 oo-e tinic:< \ N 3'PPO)pri.1k f=ti1>n thcrrof.., '(Jm:o.pood to 1be f!3Ctioo of $7M refer-encc-:1 ab.l\ c?
tt.~ pr:o.:ir1.!l amount oi this l>:>)(c. Th<: ln,·es:0< allrec~ ,,, Jeli' er !he ,,ri11in.al of this N~tc at the dlhin 11 of the
Cn•lll!" .li Ct>nm.'I foe can.-:el!ati.>n: pr1.1 •"i<l1·1/. ,,;~,.tf'\"'· 11181 upon sari.~ra.:1k>n of the ...OOitions SC1 t<.>rth in

                                                                      -4-
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 53 of 128




this Sttrio11 64,b). this Sute .Mii be ~med converted and of no fW'lher force and ~lfe..-t. "hclht:r ur n<)I it is
ile!iH-...d for •anullation a' ;.."'\ f,)f'lh in this "°nlCllCC.

                   1c > Fra<tim"il .'i~s: lr.1ere.1r: E;/jrr1 c>/ Co1n~rJir>11: lost Nrxrs. :-\o fra.:tiorw.l sh=> shall
he 1;;ueJ upon ~on•er<i"" of this s.,it. In lieu of the l·c>tnpar.) issuing an~ frac1ioo~l share• to the ln~eSt<'<r
Uf'l'" t!>C oom·ersi.:in M this :Sole. the: C1>mpa11~ sh~ll ray 10 the lmest0< in .:ash that amount of the
une(';wcncd prin~ipal and int.Test halance oi this °\'ote. Jn addition. me ((llllpany :ihall raY t•.' t~
!n'<-'t''' an) interest a..:cru..11 Qn the amN>nl '''"'cn~J and M •he amoont 1,, Ix paid •c tlko Company purniam
co lhe prc;.i~,u~ ;ie<tt.:nce, ·rh\!" t":-VM\:e nf 3.0)' -tenifica:c or certificates upon ..:-On\ersi-On of this NlMt •n
a\:.:~r-J~t: ,, rth Stt:tm• 6 ')half bt matlt \Vilh•>\>f th:"!~,. 1n 1hr Jn .. ~'"' tv ~~~ '~': f'I' ~'h!r,;~ ~\·;m re sl)('.: l t41
the i;w>n<:e tbert(lf. l : p<'rt convc~ion ,,.r lhi!. N\Jle in full anJ the pa~""cnl of any aJTk)\IJ)IS specified in •his
Stttirui 6<c1. the Company ;Ml.I i.., fott\cr rc~'<l from all its ot>liplions aitd liabilities~ thh :-0\>I~. If
<~e .:-ri~iool Sot~ ho.< ;,.,-en lost, st.:>lcn , .,. destroyed. in lieu nf dc!i,·c-ring the original ~ote to 11-.e C1)mf'an~
pur:w~lll h, Stt1ioa• 6(•) Lhroo!_?)r 111,bl aoo\e, th<> lm~$1Clr shaJ; delt•cr no1.lce lhtrc.;>f to ltt~ c,)!nr•ny.
e\ id~"'" rca:wnabl) ~ti•fa.:t<<t;< lo> th• (.'ompan) <>f t!M: ()Wnuship (If and Ille loss, ~ft. <lts!ru<:ticn <)r
muti!.:ti:·n oi tlti~ NOfc and an agreement ac~~pial>le to the C\•1npan) \>Mtt~ \he hokkr agr....~ to indcntnii~
th~ (,'mpany from All) h'S5 incurred ~ it in .:1>0n.:.:tion Witb th.: !osl. Stolen. dc>tro}ed or fllUtilillfd °1;1-.CC.

              : . .Yo S11hofdi1tatit>lf fw FNJw. t111kbtdltns. Th.: Obligatk•ns ~'idenccd Ji,· mi>"-~..-.: ~~
<>>.prn>f) ~bt>rdin•ted in right n f p&)'fn.."11 10 !he prior pa)mtn! in full v( all of lhc Compw>) '> cum:nll}
cxistmg Sc'l>iN lndebtedne;.< and auy r<"'11:d liens ti.....,..,10. The Company ~ovniani. and ogre<..., tha.t ir "ii!
inci:r ~w new Senk.,,. J~dne,., " ·ithou! rJH.; ~on:.cnt ,,fa '.\1aj<....ity in lntcfCSI of In\~~. With re<>!""'' 1;:,
Scn«'T lmlelrt~dr-<'$< ~xi!'ling on 1he date hcrmt: ~ ac.:eptAnu <If this :-;ote. !Mts•or 3~e« lo ~~.,.;:Ille an.i
deli, er ~u~tomst) fonll$ of sul>ordi:~ti<•n a!!f"'""""' rcq...:tted frcm limt' "'' 1ime b) holders of su.h Seni.:>r
lri.:Jct-1,..J11css, :llld as a C•"1tliri<.•n 1.:1 lm·em~r"s rigt.~, hereun&r. the C"'1lpan) ma~ rf(!uin: 1lw ln•·c<1ur
""-.:"«       ;;1~h fonn~ !'f \ubordination agrccm~m. '°'-'\"' ithsundiog \he fottgoing. ln\estor shall be en1i1kd t••
r""ei»e I ii <qui~ S~<urities of the ("on1p.'ln ) from the C"nvcnion of all O< 1111)' ~ of the Oblierui1•n.< an;!
pa\mrr.;, •.>f 'a>h in lieu of i~><iini; fracti<>r.al ;Jlarc-:> ~<1 \'.onnec~ion "ith '11>~ tuch co1w~sion•. (iil >.n) 11<>1.e.
insi:wnent"' <'lh:r c'idence uf ind~oo:Jn.:;; "hioh ma) be •~>I.led~· ti>( C"\llllpan) in e~cbang~ f.:>r ,,, in
sut»li\"inn ,,f 1hi~ ~c!e. rrm i<kJ that s~h n(K~, instrume'OI ,>r olher eviden.:e of ind..~.-driess i;
'ul,.mlinat<d •o the Sc11ic'f lnJebtedne~5 1ml<tsndint1 "" <'f the <!;it.: of tl!i$ Ag~t on lhc same term~ anJ
;:{.•ndiria."1-= ar. ct.tt fc:'1h in thi~ Scct:Jon ; a.11d t11f: otO-er pi~·n\~:11!:1 ~<.,nsentN t\> in "'riling~ hukler~ (If blk:h
Scni"' lmkMedMs.s.

         fl Pari PIUS# .\ 'oles hl\ C,<..:>< acU!o" kdge5 811\! a~ lhaz the P"~ mcnt of all or all). ponit111 of d\c:
OUM~~Ji;ig principsl amount,,( Lhil 1'N• and all int=~ hereon ,;!),)I! be pa<i Jll.SSu in right or pa~ men! as;•J in
>Ii m~.,.. respc.:•> le• L~< <>ttn;r '\o1L"'J and :111} o:t~r •·kf~bledness of       me
                                                                               C<lOlpon) Ct>n»enible into equi~
«:c ur11i.., ,,f the C:cmpaii), uoloss expres.<1)- '><•bordirn:ted to tlkl amounts due wider thi;. Nute. In rh( cvem
hi\ est•" recei, e• l"\)m~nts in exce!;S of its pro ra1a sha:-e 1\f the C:ompa.n~ '$ pa)=nts to 1he ln··~or> of all of
1he '\"t<s and any <>1f\er in<lcl>tedness of Ille C••mpan) e<.>nvcniblc into equil)· ;c~uriti<'< of th~ l·QmJ)llM).
ur.k>S <.,prcs~I) <uh.'<di11~1«l to the am,•um> due under thi, Sc>te. Ihm ln'c•t<>r shall bolJ in tr"<t all ,.1;:n
~.\~~'-> :xi~ m"'1lS fo r the h<"ner:1 <'f lhe h,>Jder~ ,>f 1h.: v:hn sc:.:uritics auJ •hall pa) ~""h amou11r; held in :ru>t
t-.• su.:h ·lffier h"!Jer; up.'!! C.-..mand h) )<t<h holdcf'S.

               <>. S11< USlOT>' a11d A .<1ig1U. Subject to tl1c rcsiri.:1ion• tin tnu1~fcr ~ribcd in S«tioas 11 m<t I l
                  0




lxl""· th~ right< and obligatioos .ir the (\>n1rany and 1hc Tn1L'>!Or shall be binding upoo and benefit chi;
:\u..!..:C:7.,,;.r.... a~i-i~s. h~tr~. ildn>ini~tnitt\f> 3nd tl<'nsfcrC"(" ~lfthe panie-~.


                                                                                                                         ;:y-;
                                                                                                                          ~\ .
                                                                                                                        ~\
         Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 54 of 128




           J 0. lfilm, atfd "'"""""-"'· An) !'<''' ;,;,,n ::.fth1> '"~ma~ be ~~. "~h·e.:i or m<>dified uf"•f!
c:~e '>'rilkn ~cnse:it <>f th<> (' .;mpany and 11 :\fa.ion~ '" Interest of ln»cswrs: J"'O\'i<l<•d, J,o.,.·~wr. tml n<> .u;:h
ame0Jmcn1. "ah·er or c<>n~111 >hall: (il reduce I~ pri11Cipal amoum \>f this Note \\ilh<x.d '"'t>t<•r; written
~·'•h~::1 c·•hcr th.an prera:mvnt a~ Pf•)\ idc:d in 'Sc:~t!oo 3 lh:reof. vr (ii> re<l11<:e th¢ r.ue of intc<~~t of 1il.i, °\cte
' ' ilh'-"t:.t h~\·estl~ · ~ \\ riutn (;Qt\SCnt.

            I;. TranJfer cftltir S<>te UI S«uri~ l!!.~URble an C"'4Wnioll H~~ by /a•>estor. With n:spe.:t t.>
~uy dTet. sal" '" <)lh<.'r disPQ;iti.'><\ or thi• :--.Ne Of' ~~uriries int,, whi~h this NN~ may he .:on,·erted. th~
!::•~':'''<>ill ~(n~ wrinen n,>ti~..- to the Comp.~n~ prier th~...-to. Jes.:ribing hrieil) the man- th<:r<'<>I~ ,,~~~Iller
"irh " '"ittcll opinion nf th<; lnHscot' ~ c.,un~I. if ~"'lue;rcd l;>v thr C <>mpal\•·. Qr OlllC:- ~I iil<:oc( n;:~,;'1\..1t>ly
 ~~u~r~ct·)·!·~: tt) t!K" t:~>fllpan~. t..'\ 1h1,,,· \:it<:~l th:tt s.uch ,")tl..,·t. s.1.lt: or i..~ther Ji-:.ttitx.nioo ma) be ~tT\.~tetl "ithout
registrSti«n ''' qualific.>tion (under all~ f~tal <'>< ~~ !a"· thrn in effect•; pm>'i<h>I. ltower.r. that oo <vd;
re>ttic1i1>m •h•ll appl~ anJ no su~h opini~ ~all be r~uil'l!d in connec1i1)n with th~ offer. >ale or ••tfwr
Ji,nt•,itf-.)!l of thi~ '\(*•l..!' <lf" ~\:ur]tje, ir~h~ \\'°1i<.:h this :"otc n'a' ~ coo\·en:c:'\I b\ the ln\C"St<Yr co at\\ ..\ffillat<>
th~t"<•t°. l P'-in re.;:cti. lng s.U"Ch ,,·rincn n,..,,;~c: ~nd reast\nahl~ !$ali"ifoct('f) vpini~. if ~J required and ~n:ql.t¢Sted.
(•r ,•tl•~c "' i<.knce. th<: (\'ITipmy. as J>f°'"p1:~ a, pra~tkaNc. >hall notify th<: lnve,;t()( 1ha1 tilt- hl\cSl<•r m~~
cff¢r. ~n ,..,. .:>th•,,.·i~ di!;fl-0~ ,,f this NOit ut such i<Xmities. ~l in a;.'«'fdancc "ilh the t<.'l'mS of the nNic.-
0.:lh~red t<> the Cvmpany. If a detmnin.Uion ha; !:><-en made pursu.ant f<> <Iii~ S«riotl 11 th.11 the <>rmh.>n of
~<-un~l ::.r tht: ln\<St.)t. ~r «tth\!f ~' i<kne<:". i~ noc r.!a~)nabl'." S9).;.)~ta(..'lQf) to th.: Cumprul.f, che Compa.~ :;.hllU
«' :io\\;"~ !he ln•·¢;tnr l''"mp1l~ after such dc1cn11ina..t(on !tas h«'n made aod I''"""'~ a &ulkd e.q>lan.ati•'" ,,f
the l.>a;i, for ~....:h J~tcrmina1:,in. f:.ach ?-<t•te thus t!'an~f¢rrl'<l and ea.:h ~crtifi<:ate tt~ing Ilic ;..-.-:urines
th..i:< t·~r:>f,-mod i.hall bear a 1,~,-n<J as to tlie appl!~3bl~ r~ti('I\$ (>fl tran~fcrabili~ in ,'<'dcT lu ens~1re
;;<Jmpl:anc¢ with th>: S<curi1ies Act au<l >!:Uc ~uriti~ laws. unk:~ i111he opinion of «iun;el for me (\>mpal\~
~~~h f<geud is n·~'t f\?'GuirOO in \)fdcr to .:n:w.n!! C<ltnpl1~u1,c "ith tile ~uritic:s ..\ct Of' ~tak se<:uritic.~ kl\\S, ~
c\.'fHp:in~ ma) issue Stf'•P 111Ul~(er instn1csi~~ tu lt~ tran>fer ageul rt\ <:~lion "AA su.:h restrictions..
Su!:\i<«! k> the fNl!going. transt~s of thi~ l'<N~ ,hall be re$i;rc,...i \!poll regislts.ti-"' OO<>k:; r:iaintained for Mt.:11
pul'JY.';e t>; or..,,., t.:half of1be Compan~ ,., pro'ide-0 hucin ai;O in !h~ Noi~ Purchase ,\~ienl. Ptior tc
l''e~r.t.'11Vn vf thi; 'Cle l~'r r\?i_:is1ra1ion of trao<,f~'. !!le ( 0mpan~ ~hall treal the rc!li>lo:t°ed Mlder h<m>f ~'
the •.'"ner and ltl>ldcr .>f thi; ~ot~ for thr putp.'"" ·•f r~ching &ll P">meOts ,:,f principal and inl<re$1 !>ere<l11
anJ for all <>thet p.ll'pl>~s wliats.-le\Cl. "heth<r ur not thi;; ~ot1: shall he •wcrd~ and the (;)lllp.-in: shail oot
~ (t:T~\!ted h~ n()(icc:- ht ttK ':oncrary. "'Of\\ith-.ta0<.iin~ the f<K"<gt.')in~ the ln,·cstor ma~· tran~t~r aB -0r sn:-
r,<:-n•""":\ .,:.! th>~ ~'''h··· '~ ~ur:rt(.'s int<' \... n:;.;h th(.;. ~<He ma~ be    ¢07\\'ettc.d. t~) ;a~·   t\ffiliat<: ""~th<1\tC 1t)oe jtrlc""
a;:;rr<•, .~I ·'f ihi.: (·eanpao~· flr :\!"I) \'pinion <\f the ln\~'tt.)r·;; <oun:.el. ~)r \'.llhet e\·iJtm~ required h> the
(\nn;>-Hl~: pr(>-.·iat'"a· that t~ (n\e$tor \,·ill 2i\\'.: \\t''1tcn n._lti~e t" the (t>nlpan)" f\'lh.)"'ing an.y such transfers
 . ~.n~ 1~ar.~t~t~ c)r 1Tan~·ferec~ of thi~ ~otc "lf the ~ur1ti~.;:; >ntv "hich thl$ "S,tte may be C!\f\\erted .agl\..'<.! to
,.,,Ulll< :.1e ct>lig~ti.,n< ,,f lh~ holder <1f thi;; 1';01c <i$ >et fonh lle1ei11. and shall be J.'Cm<d 10 be the ··lr,.-¢s!or'
for all pUr()<)>e; hct\:uf\'J~r.

           ! :. A $iig11-11.1 hy fltr Co"'/>(J/fy. '.'\~ith<r this ~ote Mr an> of tfle ri!!ltts, int~re;;1~ ,...,. ol:iligarion;
ll~teur:dcr m<l~ be a; signed. l>} ~rativn «f la"' ~ <'th""' i~. in "hole 0< in J)Gn. b;> the ComPl>Jl~ with<~111 th<
j.'fi<•r "O!ten COO~lll i\i the 1:-.ve>tor Ull!es; all of th\-: -S,•:~s .are ~int; assigned. in whi~h ~a;e a the '\<'It" rna~
!>.? ~"'<'n.:d "ith the c<>nscnt <if a \fojority in lr.~eresr "fh\\C-tt>rs.

           :.:. ,\*01it:ti~ .·\~l n<·ti~es.    requests.. dcJnanJ")o~ ...:4:-1,st1)t>. iO:il.t\J\:-ti'"lf'~ ~..,other ~\'"ffi.munica•inns re~tutcd
,,, ~P.~iu~J     h~rcur.d4!c shall h.:: &h1~ml         in 1he manner r~4m~d in 111<;> ~OlC Put.:~ A~~~n!

             J .; Pu_rttttnt. fhe Compan> "iii mak~ a'l .:a;11 pa~inent~ d11<: unJtr this 'Ne in imm~iatcly
alail:i1'1c fond> by! l:OOa.m. p3cilic 1imt vn th< d31C su<h pa~ment is due b~ ~<UI• of\\ire 1ransfer to such
~\:...'V\JO~ as fhe fn\·~..._?.."'1 \\r .:1th\'f r~g..i~~red hC'lder ~fa '\;,"'It\.' :na)'· from ri~ h.) (~lt'lt' direct in \\'rilffig..


                                                                                                                                              --
                                                                                                                                         ~
           Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 55 of 128




              L'J11Ty. !n 11Jc e'em .!.ll)' im~rcst is p.aid ,,,. thi.< 1\1)(.: lha1 i;; deemed ro be tn ~'.<Cd~ uf !hie !hen
           J 5.
1.-g;;l ma.ximum rai~. lb~ chat r•..>nion of~ ioteres: ~·m~'nl R'l'"'~•ing an amount in -'"C~ ilf The ohen
lc~I ma~imum rate shall be deeme-1 a ~)men I of prin"ipal and !pplied against I.he prio<:iptl of 1hi$ !lit~.:.

            l6 >~q>c1•u1; H'ah·rrs. Jf sctiQn is instiru:~d '" colle.."f 1lii> l'iCot... tl>c: Compan) agrtts tv pa'· all
c<•N;:. ..ind expeo<oes. induding. "ilhi>llt limi1R1i,1u. Lil<.: hm~>l(>(; ~eas.."lllahle att<><"M) s· fees and c01113. ir.;;11rred
i11 ,,,r.r~.:1i~n "ith ~ch a.:1ion. Th~ (\>mpan} he~ .,.3;,·e~ l\O\ic.. c'f dcr'auh. prest>ntmem or d~mand r~''
p:•)ment. pro1cs1 or n<>tice of n.:mpayme111 (>r di>hooor and all ,11her nllliccs or lkmand > A:l~tin~ ,,, this
i~tru.-mnr .


        )'; . £n1iu AgreetMnt. I h1< NN~ l<Y,aettier "''it thll other !'>it•les, \ht: :\,'Jl.c: l'urcha~ ,\greeuiem an<l
<3<'1 oUttr ~'ll\ent. schedu1<', <.'xhibit. cen•iic~~ <ir \lthct d»•:umc:nt dcJi, <red in ~nnnection hcA:with an<l
thc~'"M :l!>n.~ilutc anJ ieootsin lhc \.'1lliR a11reen~n t ;vnong tJ1c t"'\.l"fl11_..tan> nrMJ the Jn\ e"Sldr and 11upc:n.cde aa~
znd   ~u   prh..lf' agte<.."111t.·n1s..   n~oci:u(un.s. ~u!'?'r:).pt)0<1'-~e. undt:~:.andings   and NrrHrn.-n i.calion.s a.m..lng the
p3nt~. "'halter o.ritten er ilr.11. "'sr:<tinl! th< suhj,-.; ! matter         "'-"'"''f.
          1S. Guvernint: I.a..., I his '\c-te snd •ll :..."tit>ol< ari,inti '"''of ,1r in cQn~rion witlt thi~ 'N<'lc sliall b<:
g<"<mid hy a.nJ <:oostrutd i~ a.;;.:t>r<lance witJ1 th.:- lows of the !;tale <'f California. "'it/iQut rej!ard w ~
confli<t< .~f km pro'i~i.m~ of 1h~ Slill< ()f CaliR'ITli a. <>r nl an~ <.lther sta1.;. All disp1t.11MS itnd coorr.,vcrsie>
ari>in;; <1ut cf or in .:onnt'Ctioo "ith rhi> No<e shall be resol\'<d o.clu;i\;,ly b) IM stale and fedet;il coun s
l-0."ateJ in San1:1 Clara County in the Stale .,,. C~if<miia. and <"3!:h of the (c-mpru1y and~ tnV""'l'll' here~
agtn:> 1u ;ubmit 1>1 the jurisdiction of uid ~ouns and agr~s 1ha1 ' 'e11ue "'all I~ oxcl~siv4'l} will! su~h "oort<.




                                                                                                                                 ..
                                                                                                                                  ;
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 56 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 57 of 128




  EXHIBIT F
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 58 of 128




        THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
        HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
        1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE. THEY MAY
        NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
        ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
        SECURITIES UNDER SAID ACT OR LAWS OR AN OPINION OF COUNSEL OR
        OTHER EVIDENCE REASONABLY SATISFACTORY TO THE CORPORATION
        THAT SUCH REGISTRATION IS NOT REQUIRED.

                                              NephoScale, Inc.

                                 CONVERTIBLE PROMISSORY NOTE


  $10,000.00                         Issuance Date: December 08, 2014                          CPN-B-2


        FOR VALUE RECEIVED, NephoScale, Inc., a California corporation (the "Company") promises to
pay to John Mills (the "Investor"), or its registered assigns, in lawful money of the United States of America
the principal sum of ten thousand dollars [$10,000.00] , or such lesser amount as shall equal the outstanding
principal amount hereof, together with interest from the date of this Convertible Promissory Note (the
"Note") on the unpaid principal balance at a rate equal to 7% per annum, computed on the basis of the actual
number of days elapsed and a year of 365 days. To the extent not previously converted in accordance with
Section 6 hereof, all unpaid principal, together with any then unpaid and accrued interest and other amounts
payable hereunder, shall be due and payable on the earlier of (i) December 08, 2016 (the "Maturity Date"),
(ii) upon a Change of Control as defined and as set forth below, or (iii) when, upon or after the occurrence of
an Event of Default (as defined below), such amounts are declared due and payable by the Investor or made
automatically due and payable in accordance with the terms hereof. This Note is one of the "Notes" issued
pursuant to a Note Purchase Agreement, as defined below.

         The following is a statement of the rights of the Investor and the conditions to which this Note is
subject, and to which the Investor, by the acceptance of this Note, agrees:

        1. Defininons. As used in this Note, the following capitalized terms have the following meanings:

                  (a) "Aff'iliate" has the meaning ascribed to such term in Rule 405 promulgated under the
Securities Act.

                (b) "Applicable Price Per Share" shall mean an amount per share equal to the lesser of (i)
80% of the price per share paid by investors in the Qualified Equity Financing, or (ii) the price per share
determined at the time of the Qualified Equity Financing based upon a pre-money valuation of $7,000,000.

                  (c) "Change of Control" shall mean: (i) the acquisition of the Company by another entity by
means of any transaction or series of related transactions to which the Company is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation but excluding any sale of stock for
capital raising purposes) other than a transaction or series of transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction continue to retain (either by such
voting securities remaining outstanding or by such voting securities being converted into voting securities of
the surviving entity), as a result of shares in the Company held by such holders prior to such transaction, at
SV 347319283v4
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 59 of 128




least fifty percent (50%) of the total voting power represented by the voting securities of the Corporation or
such surviving entity outstanding immediately after such transaction or series of transactions; or (ii) a sale,
lease or other conveyance of all substantially all of the assets of the Company.

                 (d) The "Company" shall mean the corporation initially executing this Note and any person
that succeeds to or assumes the obligations of the Company under this Note.

                 (e) "Event of Default" has the meaning given in Section 4 hereof.

                (f) "Majority in Interest of Investors" shall mean Investors holding more than 50% of the
aggregate outstanding principal amount of the Notes.

                 (g) "Note Purchase Agreement" shall mean the Note Purchase Agreement, dated as of
December 23, 2013 (as amended, modified or supplemented), by and among the Company and the Investors
(as defined in the Note Purchase Agreement) party thereto.

                 (h) "Obligations" shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to the Investor of every kind and description (whether
or not evidenced by any note or instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, each of the other Notes, the Note Purchase
Agreement and each other agreement, schedule, exhibit, certificate or other document delivered in connection
herewith and therewith, including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.S. C. Section 101 et seq.),
as amended from time to time (including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

                 (i) "Preferred Stock" shall mean a series of Preferred Stock of the Company.

                (j) "Qualified Equity Financing" shall mean a bona fide equity financing, with the
principal purpose of raising capital, pursuant to which the Company sells shares of a series of Preferred Stock
with aggregate gross proceeds to the Company of not less than $500,000, excluding any and all notes which
are converted into Preferred Stock (including this Note and the other Notes, if any, issued under the Note
Purchase Agreement).

                (k) "Securities Act" shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

                 (1) "Senior Indebtedness" shall mean, unless expressly subordinated to or made on a parity
with the amounts due under this Note, the principal of (and premium, if any), unpaid interest on and amounts
reimbursable, fees, expenses, costs of enforcement and other amounts due in connection with, (i) indebtedness
for borrowed money of the Company, to banks, commercial finance lenders or other lending institutions
regularly engaged in the business of lending money (excluding (A) any indebtedness convertible into equity
securities of the Company and (B) indebtedness in connection with capital leases or operating leases used
solely for the purchase, finance or acquisition of equipment and where such indebtedness is secured solely by
such equipment), and (ii) any extension, refinance, renewal, replacement, defeasance or refunding of any
indebtedness described in clause (i).


                                                        -2-
SV 347319283v4
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 60 of 128




        2. Interest. Accrued interest on this Note shall be payable at maturity, upon a Change of Control,
and in a Qualified Financing at the election of the holder hereof.

        3. Prepayment. This Note may not be prepaid without the consent of a Majority in Interest of
Investors. Any prepayment must be paid pro rata to all Investors based on the principal amount of the Notes.

        4. Events of Default. The occurrence of any of the following shall constitute an "Event of Default"
under this Note and the Note Purchase Agreement:

                (a) Failure to Pay. The Company shall fail to pay (i) when due any principal or interest
payment on the due date hereunder or (ii) any other payment required under the terms of this Note or any
other Transaction Document on the date due and such payment shall not have been made within ten (10) days
of the Company's receipt of the Investor's written notice to the Company of such failure to pay; or

                 (b) Breaches of Covenants. The Company or any of its Subsidiaries shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this Note, the other Notes, the
Note Purchase Agreement or any other agreement, schedule, exhibit, certificate or other document delivered
in connection herewith and therewith (other than those specified in Section 4(a) above) and such failure shall
continue for ten (10) days; or

                 (c) Representations and Warranties. Any representation, warranty, certificate, or other
statement (financial or otherwise) made or furnished by or on behalf of the Company to the Investor in
writing in connection with any Transaction Document, or as an inducement to the Investor to enter into any
Transaction Document, shall be false, incorrect, incomplete or misleading in any material respect when made
or furnished; or

                  (d) Voluntary Bankruptcy or Insolvency Proceedings. The Company or any of its
Subsidiaries shall (i) apply for or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit of its or any of its creditors,
(iv) be dissolved or liquidated, (v) become insolvent (as such term may be defined or interpreted under any
applicable statute), (vi) commence a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or taking possession of its property by
any official in an involuntary case or other proceeding commenced against it, or (vii) take any action for the
purpose of effecting any of the foregoing; or

                 (e) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Company or any of its Subsidiaries or of all or a substantial
part of the property thereof, or an involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or any of its Subsidiaries or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced and an order for relief entered
or such proceeding shall not be dismissed or discharged within 30 days of commencement; or

                 (f) Material Terms. Either this Note or the Note Purchase Agreement or any material term
thereof shall cease to be, or be asserted by the Company not to be, a legal, valid and binding obligation of the
Company enforceable in accordance with its terms.



                                                           -3-
SV 347319283v4
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 61 of 128




         5. Rights of the Investor upon Default. Upon the occurrence or existence of any Event of Default
(other than an Event of Default described in Sections 4(d) or 4(e)) and at any time thereafter during the
continuance of such Event of Default, the Investor may, with the written consent of a Majority in Interest of
Investors, by written notice to the Company, declare all outstanding Obligations payable by the Company
hereunder to be immediately due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, notwithstanding anything to the contrary contained in any
Transaction Document. Upon the occurrence or existence of any Event of Default described in Sections 4(d)
or 4(e), immediately and without notice, all outstanding Obligations payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived, notwithstanding anything to the contrary contained in
any Transaction Document. In addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Investor may, with the written consent of a Majority in Interest of Investors, exercise
any other right power or remedy granted to it by any Transaction Document or otherwise permitted to it by
law, either by suit in equity or by action at law, or both. The Investor shall have a full right of offset for any
amounts due upon such a default against any amounts payable by the Investor to the Company.

        6. Conversion; Payment upon a Change of Control.

                  (a) Conversion. In the event that, prior to the Maturity Date, the Company consummates a
Qualified Equity Financing, then the Investor may elect to convert the outstanding principal amount due
under this Note plus all accrued interest into shares of the Preferred Stock issued in the Qualified Equity
Financing at the Applicable Price Per Share and otherwise on the same terms (including the same rights,
preferences and privileges) as the other investors that purchase shares of Preferred Stock in the Qualified
Equity Financing. Upon such conversion of this Note, the Investor hereby agrees to execute and deliver to the
Company all transaction documents related to the Qualified Equity Financing, including a purchase
agreement and other ancillary agreements, with customary representations and warranties and transfer
restrictions (including a 180-day lock-up agreement in connection with an initial public offering), and having
the same terms as those agreements entered into by the other purchasers of the Preferred Stock in the
Qualified Equity Financing. If the Investor elects to convert all or any portion of the principal or interest due
under the Note, the Investor also agrees to deliver the original of this Note at the closing of the Qualified
Equity Financing for cancellation; provided, however, that upon satisfaction of the conditions set forth in this
Section 6(a), this Note shall be deemed converted and of no further force and effect, whether or not it is
delivered for cancellation as set forth in this sentence. If the Investor elects to not convert all or any portion
of the Note principal and interest into the equity issued in the Qualified Equity Financing, then any portion of
the principal and interest not converted will be paid to the Investor at the closing of the Qualified Equity
Financing.

                  (b) Payment Upon a Change of Control. If the Company shall have a Change of Control at
any time while this Note remains outstanding the Company shall pay the Investor an amount equal to the sum
of (i) the outstanding principal amount of the Note, plus (ii) an additional two times the outstanding principal
on the Note at the time of the consummation of the Change of Control transaction, plus (iii) all accrued
interest. In addition, if the Change of Control transaction results in net proceeds payable, at the closing of the
Change of Control transaction, to the Company or its stockholders, after transaction expenses and payment of
the Company's outstanding debt, of more than $21 million, then for each $7 million dollars of net Change of
Control transaction proceeds, or fraction thereof, in excess of $21 million, the Investor will receive an
additional one times (or appropriate fraction thereof to correspond to the fraction of $7M referenced above)
the principal amount of this Note. The Investor agrees to deliver the original of this Note at the closing of the
Change of Control for cancellation; provided, however, that upon satisfaction of the conditions set forth in

                                                         -4-
SV 347319283v4
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 62 of 128




this Section 6(b), this Note shall be deemed converted and of no further force and effect, whether or not it is
delivered for cancellation as set forth in this sentence.

                 (c) Fractional Shares; Interest; Effect of Conversion; Lost Notes. No fractional shares shall
be issued upon conversion of this Note. In lieu of the Company issuing any fractional shares to the Investor
upon the conversion of this Note, the Company shall pay to the Investor in cash that amount of the
unconverted principal and interest balance of this Note. In addition, the Company shall pay to the
Investor any interest accrued on the amount converted and on the amount to be paid to the Company pursuant
to the previous sentence. The issuance of any certificate or certificates upon conversion of this Note in
accordance with Section 6 shall be made without charge to the Investor for any tax or charge with respect to
the issuance thereof. Upon conversion of this Note in full and the payment of any amounts specified in this
Section 6(c), the Company shall be forever released from all its obligations and liabilities under this Note. If
the original Note has been lost, stolen or destroyed, in lieu of delivering the original Note to the Company
pursuant to Sections 6(a) through 6(b) above, the Investor shall deliver notice thereof to the Company,
evidence reasonably satisfactory to the Company of the ownership of and the loss, theft, destruction or
mutilation of this Note and an agreement acceptable to the Company whereby the holder agrees to indemnify
the Company from any loss incurred by it in connection with the lost, stolen, destroyed or mutilated Note.

        7. No Subordination for Future Indebtedness. The Obligations evidenced by this Note are hereby
expressly subordinated in right of payment to the prior payment in full of all of the Company's currently
existing Senior Indebtedness and any related liens thereto. The Company covenants and agrees that it will
incur no new Senior Indebtedness without the consent of a Majority in Interest of Investors. With respect to
Senior Indebtedness existing on the date hereof, by acceptance of this Note, Investor agrees to execute and
deliver customary forms of subordination agreement requested from time to time by holders of such Senior
Indebtedness, and as a condition to Investor's rights hereunder, the Company may require that Investor
execute such forms of subordination agreement. Notwithstanding the foregoing, Investor shall be entitled to
receive (i) equity securities of the Company from the conversion of all or any part of the Obligations and
payments of cash in lieu of issuing fractional shares in connection with any such conversions, (ii) any note,
instrument or other evidence of indebtedness which may be issued by the Company in exchange for or in
substitution of this Note, provided that such note, instrument or other evidence of indebtedness is
subordinated to the Senior Indebtedness outstanding as of the date of this Agreement on the same terms and
conditions as set forth in this Section 7 and (iii) other payments consented to in writing by holders of such
Senior Indebtedness.

         8. Pari Passu Notes. Investor acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon shall be pari passu in right of payment and in
all other respects to the other Notes and any other indebtedness of the Company convertible into equity
securities of the Company, unless expressly subordinated to the amounts due under this Note. In the event
Investor receives payments in excess of its pro rata share of the Company's payments to the Investors of all of
the Notes and any other indebtedness of the Company convertible into equity securities of the Company,
unless expressly subordinated to the amounts due under this Note, then Investor shall bold in trust all such
excess payments for the benefit of the holders of the other securities and shall pay such amounts held in trust
to such other holders upon demand by such holders.

        9. Successors and Assigns. Subject to the restrictions on transfer described in Sections 11 and 12
below, the rights and obligations of the Company and the Investor shall be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the parties.


                                                        -5-
SV 347319283v4
       Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 63 of 128




         10. Waiver and Amendment. Any provision of this Note may be amended, waived or modified upon
the written consent of the Company and a Majority in Interest of Investors; provided, however, that no such
amendment, waiver or consent shall: (i) reduce the principal amount of this Note without Investor's written
consent other than prepayment as provided in Section 3 hereof, or (ii) reduce the rate of interest of this Note
without Investor' s written consent.

          11. Transfer of this Note or Securities Issuable on Conversion Hereof by Investor. With respect to
any offer, sale or other disposition of this Note or securities into which this Note may be converted, the
Investor will give written notice to the Company prior thereto, describing briefly the manner thereof, together
with a written opinion of the Investor's counsel, if requested by the Company, or other evidence reasonably
satisfactory to the Company, to the effect that such offer, sale or other distribution may be effected without
registration or qualification (under any federal or state law then in effect); provided, however, that no such
restrictions shall apply and no such opinion shall be required in connection with the offer, sale or other
disposition of this Note or securities into which this Note may be converted by the Investor to any Affiliate
thereof. Upon receiving such written notice and reasonably satisfactory opinion, if so required and requested,
or other evidence, the Company, as promptly as practicable, shall notify the Investor that the Investor may
offer, sell or otherwise dispose of this Note or such securities, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this Section 11 that the opinion of
counsel for the Investor, or other evidence, is not reasonably satisfactory to the Company, the Company shall
so notify the Investor promptly after such determination has been made and provide a detailed explanation of
the basis for such determination. Each Note thus transferred and each certificate representing the securities
thus transferred shall bear a legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act and state securities laws, unless in the opinion of counsel for the Company
such legend is not required in order to ensure compliance with the Securities Act or state securities laws. The
Company may issue stop transfer instructions to its transfer agent in connection with such restrictions.
Subject to the foregoing, transfers of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company as provided herein and in the Note Purchase Agreement. Prior to
presentation of this Note for registration of transfer, the Company shall treat the registered holder hereof as
the owner and holder of this Note for the purpose of receiving all payments of principal and interest hereon
and for all other purposes whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary. Notwithstanding the foregoing, the Investor may transfer all or any
portion of this Note, or securities into which this Note may be converted, to any Affiliate without the prior
approval of the Company or any opinion of the Investor's counsel, or other evidence required by the
Company; provided that the Investor will give written notice to the Company following any such transfers.
Any transferee or transferees of this Note of the securities into which this Note may be converted agree to
assume the obligations of the holder of this Note as set forth herein, and shall be deemed to be the "Investor"
for all purposes hereunder.

        12. Assignment by the Company. Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in part, by the Company without the
prior written consent of the Investor unless all of the Notes are being assigned, in which case a the Notes may
be assigned with the consent of a Majority in Interest of Investors.

        13. Notices. All notices, requests, demands, consents, instructions or other communications required
or permitted hereunder shall be delivered in the manner required in the Note Purchase Agreement.

        14. Payment. The Company will make all cash payments due under this Note in immediately
available funds by 11 :00 a.m. pacific time on the date such payment is due by means of wire transfer to such
account as the Investor or other registered holder of a Note may from time to time direct in writing.
                                                        -6-
SV347319283v4
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 64 of 128




        15. Usury. In the event any interest is paid on this Note that is deemed to be in excess of the then
legal maximum rate, then that portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against the principal of this Note.

        16. Expenses; Waivers. If action is instituted to collect this Note, the Company agrees to pay all
costs and expenses, including, without limitation, the Investor's reasonable attorneys' fees and costs, incurred
in connection with such action. The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or demands relative to this
instrument.

         17. Entire Agreement. This Note together with the other Notes, the Note Purchase Agreement and
each other agreement, schedule, exhibit, certificate or other document delivered in connection herewith and
therewith constitute and contain the entire agreement among the Company and the Investor and supersede any
and all prior agreements, negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.

         18. Governing I.Aw. This Note and all actions arising out of or in connection with this Note shall be
governed by and construed in accordance with the laws of the State of California, without regard to the
conflicts of law provisions of the State of California, or of any other state. All disputes and controversies
arising out of or in connection with this Note shall be resolved exclusively by the state and federal courts
located in Santa Clara County in the State of California, and each of the Company and the Investor hereby
agrees to submit to the jurisdiction of said courts and agrees that venue shall lie exclusively with such courts.

                                           (Signature Page Follows)




                                                         -7-
SV 347319283v4
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 65 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 66 of 128




 EXHIBIT G
      Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 67 of 128




From: Bruce Templeton [mailto:bruce@nephoscale.com]
Sent: Tuesday, September 29, 2015 3:57 PM
To: 'Dennis Meinyer'
Subject: NephoScale Investment

Hi Dennis,
Hope all is well. I just tried to call you to provide an update.

I spoke with Kevin Bluck about a week ago and asked how I should keep you and
Erin updated. He recommended I put together an email update and then follow up
with a call.

We did not refund the investments from Sean and Frieda because there is no doubt
that cash is king and we have needed all the cash we could get to sustain us. I’m also
not too concerned about the SEC getting upset with us since all of our other investors
are accredited, and we have not been committing widespread abuse of the laws on
soliciting investors. Also, with the recent passing of new crowdfunding laws allowing
for non-accredited micro investments the regulatory landscape has changed
dramatically. I think we are safe on this.

Yes, we are actively running a sales process with an investment banker to sell the
company. We are getting a lot of software licensing and acquisition inquiries from
large companies, and there has been on-going long term dialogue with several of
them. We are also still serving Hitachi Data Systems and things are going well there.
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 68 of 128


We are also signing a deal this week to expand into China. We feel the time is right to
sell the company for many reasons. It is either that or we have to go raise 10s of
millions of dollars from VC’s, which we do not want to do as it will dilute existing
shareholders and complicate things for the company’s exit and also for existing
investors.

We have made it all year without taking in any investment money, we’ve just been
existing off of revenue we are able to bring in. see the attached P/L. The good news
is that we are more and more becoming a software company. You can see this new
messaging on our website at www.nephoscale.com. The current challenge is that we
need some runway (cash) to show potential acquirers that we are not hurting for
cash, and that they cannot just wait us out to pick us up for a lower price down the
road. The investment banker wants to see us raise some more money so we have a
cushion that will strengthen our bargaining position with these potential acquirers. If
an acquirer thinks they can wait us out, and pick us up cheaper later, they will likely
try to do it.

The investment banker’s strategy is to get several buyers interested in us at the same
time, and for us to have enough money in the bank to last 6 to 8 months with no
increases in revenue (worst case scenario). Then, the potential acquirers have to ask
themselves whether they are willing to wait us out. With many interested acquirers
involved, and with us having some cash on hand (runway), they usually make an offer
as opposed to taking the risk that we get bought by one of their competitors in the
meantime. That is the best scenario, and if this “escape velocity” is achieved, which
otherwise known as an “auction environment”, is created it almost always results in a
successful sale of the company for a good price.

The investment banker we are most likely going to sign with is GrowthPoint Partners
(www.growthpointpartners.com). We are going to decide later this week which firm we
are going to choose. We are looking at 4 or 5 of them, and GrowthPoint is currently
the front runner. Their managing director said we are probably worth $20M to $30M
right now with the little amount of cash runway we have, whereas with a few more
software deals under our belt (we are working on several of them right now), and
some more cash on-hand to give us more runway, they say they could likely sell
NephoScale for as much as $50M to $70M. They would get 5% of the deal so they
are incentivized to get a deal done and to maximize the sale price.

There have been a lot of acquisitions in our space lately and we are more or less the
last man standing. Our day will come and the investment banker is being hired to
move up the timeline and maximize our eventual sale price. See the attached
presentation slide deck we are using for our presentations. See slide 22 for the list of
other companies that have been acquired in the cloud software space we reside in
over the past 24 months. There has been a buying frenzy, to say the least.

As far as our cash needs go, we are trying to get in about $200k on the convertible
note (see attached terms sheet) by the end of Oct. to give us time for some of the
other things from the pipeline to fall into place. Our pipeline shows $200k coming from
Hitachi, $200k from iService, and another $200k from Spirent - all in Q4.
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 69 of 128



The problem we face right now is the cash shortage we are facing between now and
the middle of Nov. to the beginning of Dec. when most of that $600k is scheduled to
come in. We are burning about $100k/mo. right now if we base the revenue
projections solely upon what we get from recurring monthly revenue from the hosting
side of the business. Revenue from software licensing, professional services,
software development, and software support plans is that $600k I mentioned, which is
icing on the cake and has the potential to cut down, or even eliminate, the burn rate.
You can see on the attached P/L that we have found a way to bring in the needed
revenue all this year so far and it has made us close to breakeven. With the added
licensing and professional services revenue due still this year we could end up even
being profitable for the year. Again, the current burn rate of about $100k/mo. is based
only on us receiving recurring revenue from the cloud hosting part of the business, it
does not include the other non-recurring revenues streams in our pipeline.

There is currently a lot of interest being shown by strategic acquirers, so it is looking
like we are almost there. We just need to piece it together on the financial side to give
the investment bankers time to solicit their large network of potential buyers and to
execute on the sales process. This could take as little as 4 months and as long as 8
months to finalize.

We have $450k left on the current convertible note, and if someone wanted to take
down the entire amount we would do it. It is expensive money due to the generous
terms for the investor (we have been trying to avoid taking in more money this way for
this reason), but we would do it right now because with that extra cash our runway
would be long enough to put us in the driver’s seat on this sales process. We know
we can sell the company, the question is for how much and how soon?

Btw, investors in our notes are guaranteed 3x and 7% interest, and if we sell for more
than $21M (3 x the $7M cap) then investors get to participate on the upside. Meaning,
if we sold for $49M, investors would see a 6x (500%) return on principal, plus 7%
interest.

Please remember that I have $4M of my money into this company, so are truly in this
together, and over my dead body am I going to lose my money. Also, leasing
companies and investors have preference over me in that if we sell for only $5M the
leasing financing companies and investors get their money first, and our employees
and me get whatever is left over. As an investor you are in a safer place than I am in
when it comes to the payout pecking order.

To sum it up, the more money we have in the bank right now the more likely it is that
we are going to be able to run the sales process from a position of strength. If we
have money in the bank I can almost guarantee a good exit for all, if we do not have
the money we need between now and Dec then things are going to get very dicey.
We are well positioned to get acquired, in fact better positioning than ever before, we
just need some help getting this across the finish line.

His has been a long road and we are almost there.
      Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 70 of 128



I’d be happy to drive up to see you again if you’d like.

Best regards,

Bruce


Bruce Templeton
CEO
NephoScale, Inc.
408-829-3949
www.nephoscale.com




From: Dennis Meinyer [mailto:dennis.meinyer@netce.com]
Sent: Tuesday, September 29, 2015 2:07 PM
To: Bruce Templeton
Subject: investment

Bruce, since you have refused to refund Sean’s and Freda’s monies, I am concerned about the
investment we have made in your company. Are you actively trying to sell still? How safe is
our investment money? Dennis

Dennis R. Meinyer
President
NetCE
1482 Stone Point Drive
Suite 100
Roseville, Ca 95661
Tele.: (800)-232-4238 ext. 111
Fax: 916-772-8585
E. president@netce.com
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 71 of 128




 EXHIBIT H
                    Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 72 of 128




  CONVERGED INFRASTRUCTURE
  SOFTWARE FOR PUBLIC,
  PRIVATE AND HYBRID CLOUDST


 Bruce Templeton • 408.829.3949
 bruce@nephoscale.com
 San Jose, CA, USA
 www.nephoscale.com




CONFIDENTIAL
                   Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 73 of 128

      NephoScale Overview
•     Our mission:
       ₋ Make clouds easier to build and upgrade
       ₋ Make Infrastructure more programmable and automated
       ₋ Make hardware and software easier to integrate
•     Creators and innovators of core cloud technology
       ₋ IaaS software stack for Public, Private, Hybrid Clouds
       ₋ Software for converged infrastructure (hardware & software integration)
       ₋ Auto-discovery and provisioning of data center assets
       ₋ SDN/NFV
       ₋ OpenStack Integration
•     Top Tier Team
       • Engineering and product focused
       • Extensive data-center and cloud DNA
    CONFIDENTIAL                                  2
                 Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 74 of 128

 Key Milestone to Date

Achievements
 •   Developed a robust, market-proven IaaS technology stack for converged
     infrastructure, data center asset management, and software-defined-networking
 •   Leveraged, augmented, and hardened OpenStack technology
 •   Running NephOS software in production environments since January 2011
 •   Launched NephoScale public cloud w/ virtual and bare-metal provisioning
 •   Achieved 2015 revenue run rate of $2.5M and 2014 revenues of $2.3M
 •   Raised $1.25M in funding from founders and Silicon Valley Angel groups,
     including angle investors from VMware, ScaleArc and Rubicon Venture Capital
 •   Closed deals with enterprise customers such as Hitachi Data Systems, Cumulus
     Systems, Spirent, MixRank and ChannelMeter
 •   Built and fostered a loyal team of engineers that have developed amazing cloud
     software

CONFIDENTIAL                                    3
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 75 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 76 of 128
                   Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 77 of 128

      The Results


     A software-defined-datacenter solution that
      manages and auto-discovers all h/w and s/w assets
     Easily create and manage clouds of any type using
      a single IaaS software stack
     Comprehensive SDN/NFV solution for
      programmable networking and services insertion
     Expose h/w and s/w appliances as web-enabled,
      self-service, consumption-based SaaS solutions

6   CONFIDENTIAL                                  6
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 78 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 79 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 80 of 128
                    Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 81 of 128

       NephoScale – Key Product Features

 •      IaaS Cloud OS – deploy, manage and run public/private/hybrid
        clouds across multiple data-centers and geographies
 •      Data Center Asset Management - auto-discovery and auto-
        provisioning of data-center assets for compute, storage,
        networking and appliances
 •      Virtual & Bare Metal Server Provisioning – programmatically
        provision and manage any x86 based physical or virtual server
 •      Software-Defined-Networking (SDN/NFV) - automated network
        overlay with software based network functions and services
 •      Cloud Orchestration - build language for auto-installing
        complete software stacks and associated compute, network, and
        storage resources in a single click

10                                                 10
     CONFIDENTIAL
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 82 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 83 of 128
               Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 84 of 128

  Select Customer Deployments & Use Cases




       Select Customer Deployments & Use Cases




CONFIDENTIAL                                  13
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 85 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 86 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 87 of 128
                   Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 88 of 128
  NephoScale Service Chaining w/ SDN and NFV

   NephoScale Service Chaining
   • Traditional networks are inflexible and incapable of
     accommodating hardware/software controller insertion
        –   manual intervention is required
        –   incapable of bridging physical and virtual networks and devices
        – Cannot seamlessly adjust their orchestration engine to account for
          network changes.

   • NephOS customers running both physical & virtual appliances
     and are seamlessly bridging between both types of devices in the
     cloud
   • The NephOS orchestration system can be adjusted to modify
     default gateways as needed
17CONFIDENTIAL
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 89 of 128
                  Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 90 of 128

 NephoScale SDN/NFV - Use Cases
   NephoScale Service Chaining Use Cases:
   •   NephOS SDN supports the insertion of physical appliances (e.g. load
       balancers, firewalls, IDS, DDoS, etc.) into the network. By default, it
       bridges tunnels, but can also pull in VLANs from physical appliances
       and bridge them into the same broadcast domain. Most SDN
       technologies including OpenStack Neutron do not support this
       "VLAN to an overlay" translation.
   •    NephOS SDN also supports the insertion of any virtual appliance
       (eg. load balancers, firewalls, ids, etc) into the network. A benefit of
       its tunneled & L3 routed architecture is that any VM can take on the
       role of a gateway. Hence, inbound and outbound traffic will always
       traverse the proper path.
   •   For both use cases, NephOS SDN can orchestrate the provisioning of
       servers to reflect the adjustments in the network (eg. default
       gateway).
19CONFIDENTIAL
                 Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 91 of 128

    Summary


  • Cloud is a massive market opportunity, with no clear
    winners
  • Single IaaS software stack for public, private, and hybrid
    clouds
  • Leadership and innovation within the OpenStack community
  • Datacenter hardware and software asset management
  • Converged infrastructure software that exposes hardware
    and software for web-based self-service consumption
  • SDN/NFV ensures highly automated networking for cloud
    and converged infrastructure deployments
  • NephoScale is the way
20CONFIDENTIAL
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 92 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 93 of 128
                    Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 94 of 128

      M&A Sales Process – Introduction

•     Transaction
       – Acquisition of NephoScale
•     Strategic Rationale
       – Accelerate time to market for converged infrastructure solutions and
         IaaS public/private/hybrid clouds
       – Acquire a leader and innovator in the OpenStack community
       – Own an IaaS software stack and capture migration of enterprise
         workloads to cloud, as businesses transition to self-service web-based
         consumption models
•     Opportunity
       – Significant M&A activity in this sector as IBM, HP, Oracle, Cisco, EMC,
         VMware and others take top independent assets to compete with
         Amazon, Microsoft, and Google
       – Strategic rationale and price expectations justify a tech & talent tuck-in
         of NephoScale

    CONFIDENTIAL                                   23
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 95 of 128
               Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 96 of 128

  Transaction Timeline and Process


 • August 15th - Sept. 15th: Management presentations,
   strategy discussions with potential buyers

 • September 10th: data room available for due diligence

 • September 21st: Indication of interest letters due
   (including price range, major deal terms and remaining
   diligence items needed)

 • Sept 28th-Oct 2nd: Negotiate final term sheet, enter
   exclusivity with potential Buyer


CONFIDENTIAL                                  25
               Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 97 of 128

  Back-up Slides




                        Additional Information




CONFIDENTIAL                                  26
                   Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 98 of 128

 Advantages of NephoScale SDN/NFV

 •   Leverages tunneling encapsulation to deliver network isolation on a per
     customer basis. This approach supersedes traditional VLANs and allows carving
     out 65k broadcast domains per region
 •   Connects both physical ports (dedicated servers), virtual ports (cloud servers),
     and traditional VLANs on a single broadcast domain anywhere in the
     datacenter
 •   Uses a layer 3 and segmented topology, mitigating any risk of layer 2 broadcast
     loops, and allowing for subnetted racks for isolation and scalability
 •   Utilizes open standards like BGP to achieve fault tolerance & high availability,
     eliminating the need for proprietary vendor features like MLAG or CLAG
 •   Leverages BGP and /32 announcements, allowing the movement and targeting
     of any network traffic anywhere in the datacenter, all while still mimicking a
     traditional L2 broadcast domain from the user/tenant perspective
 •   Supports filtering, firewalling, packet mangling, and software-based service
     chaining at both the edge and the node layer (where the virtual machines
     reside)
27CONFIDENTIAL
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 99 of 128




   EXHIBIT I
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 100 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 101 of 128




   EXHIBIT J
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 102 of 128




On Wed, Oct 21, 2015 at 11:10 AM, Bruce Templeton <bruce@nephoscale.com> wrote:
Hey John,
I hear you, and I want to get your money back asap and will do whatever I can to do this.
Can we talk about this before you speak with Scott?
 
In theory, we have until the expiration date on Dec. 23rd to finalize things, but will get your
cash back asap if at all possible.
 
I confirmed that both you and Scott do have in your promissory notes the right to 3x return
(with rights to participate above 3x in case of a sale over $21M) upon acquisition.
 
Bruce
 
 
From: John Mills [mailto:jvomills@gmail.com]
Sent: Wednesday, October 21, 2015 8:43 AM
To: Bruce Templeton
Subject: Re: NephoScale Note Extension

Hey, lets discuss. I want you to repay me and scott from the proceeds of the sale of the hosting
business. We did a bridge to help get you to an exit, and at the time of our investment you
were just about a break-even, and with hosting assets, servers, IPs, etc. I was supportive of
selling the IPs because I didn't believe that you would get separate value for those in an M&A.
But this is different in that you can't sell off a big chuck of your assets and not pay us back.
We were pretty clear that we were not "equity" investors and that is why we took out the
conversion feature from our notes. I will also discuss this with Scott today.


Separately, can you come up to Menlo Park later today and meet with a good friend of mine?
He is in town helping a company raise some money and he works for a billionaire, putting
together deals, etc. I think he could probably help get you $500K +. I gave him the deck. We
are in some meetings until 10:30-11am. So probably after 2pm would work. He is flying out
on the redeye tonight.

On Wed, Oct 21, 2015 at 12:52 AM, Bruce Templeton <bruce@nephoscale.com> wrote:
Hi John,
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 103 of 128


Please sign and return the attached authorization. The attached amendment is to
extend the convertible note (CPN-A) out 12 months to 12/23/16. It originally had a
12/23/15 expiration date.
 
Do you want to forward this to Scott Powell or should I?
 
Thanks,
 
Bruce
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 104 of 128




 EXHIBIT K
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 105 of 128




---------- Forwarded message ----------
From: Bruce Templeton <bruce@nephoscale.com>
Date: Thu, Mar 31, 2016 at 2:50 PM
Subject: RE: NephoScale Oppty
To: Scott Powell <scott@sacjet.com>
Cc: Mills John <jvomills@gmail.com>


Hi Scott,
I will be sending out an update letter to investors soon. We should be able to pay you and
John off soon. I’ve got a couple of different potential avenues to get this done.
 
We have successfully pivoted from being merely a hosting company to being a software
company. We have already signed several potentially lucrative software deals. This is good
news about us now being a software company, as it allows us to significantly grow revenue
and with much lower expenses (meaning, as compared to hosting).
 
We signed a Denver based managed service provider named Tuliva that is licensing our
software starting at an annual recurring revenue run rate of $400k. Their initial public cloud
is currently being installed. Tuliva has already found new opportunities for building other
private clouds together with a large publishing company named Pearson, the financial firm
Oppenheimer Group, and a data center operator named Viawest. The Viawest deal is a
public cloud opportunity, and alone could eventually span all 35 of their datacenters and
generate over $4M/yr in revenue. Viawest is starting out with clouds in only two locations
and those clouds will be installed over the next two months.
 
We’ve also signed a managed service provider out of France, named AntementA, that will
resell our cloud software in Europe. We are installing their initial cloud platform next month.
They already have a large enterprise customer that wants to have a private cloud built for
them using our software.
 
The thing that makes our software so attractive to these managed service providers is that
the same software can be used to make public, private and hybrid cloud. Meaning, they can
use our software for addressing a broad range of use cases that can create several
different revenue streams around cloud services.
 
We have more big news coming soon. We feel the train has left the station and we expect
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 106 of 128


to double our topline revenue this year over last.
 
I will be in touch very soon on the pay-back.
 
Bruce
 
Bruce Templeton
CEO
NephoScale, Inc.
408-829-3949



 




 
 
 
From: Scott Powell [mailto:scott@sacjet.com]
Sent: Thursday, March 31, 2016 8:48 AM
To: Bruce Templeton
Cc: Mills John
Subject: Re: NephoScale Oppty
Importance: High

Good morning Bruce,

I hope all is well with you and the company.

Next month we will be crossing the two year mark on this convertible note. It is my
understanding that the company has changed focus from where you where two years ago to
where you are now.

Can you give me an update on how you are doing and what your plans are to pay the note?

Thanks,

Scott


        On Apr 28, 2014, at 2:29 PM, Bruce Templeton <bruce@nephoscale.com> wrote:

        Hi Scott,
        It was great talking with you again, and thank you for taking the time to learn
        more about what we are working on at NephoScale.
         
        Here is a rundown on the note:

              $7M cap (valuation).
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 107 of 128


      In the event there is a priced round of equity financing noteholders will
      have the option of converting to preferred stock at a $7M cap, or 20%
      discount, whichever is less. 
      In the event of change of control (M&A) prior to maturity, or conversion,
      then noteholders will have the principal paid back as multiple of the $7M
      cap divided into the sale price of the company plus interest, or at a 3x
      multiple on the principal plus interest, whichever is more. In summary, if
      we get acquired prior to conversion then the noteholders will get the full
      3x on their principal invested, as long as we sell the company for $3M or
      more. If we sell for more the $21M then their multiple rises above 3x.
 
We are at a negative cash flow run rate of about minus $30K/mo.-$50K/mo. -
depending upon the month. We had it down to about $15K/mo. just about a
month ago, but lost another $25K in the IP address rental revenue since then to
only put us back where we were. I do think we can get back to breakeven in the
next couple of months by tapping several potential sources of revenue. We do
have a growing sales pipeline in place, outside of our work with HDS. The good
news, if it can be considered such, is that there is little IP address revenue left
to worry about losing. Over the past 12 months, we’ve gone from bringing in
about $100k/mo. in IP address revenue to now about $10k/mo.. We have made
up for the loss mostly through growing the cloud services revenue.
 
We are launching a new unique, and we think disruptive, SSD Virtual/SSD
Dedicated w/ 10 Gbps solution at the end of this month. We call it ultra-
performance Hybrid Compute. We think it will add significantly to customer
traction and additional revenue over the remaining part of the year. There are
several customers waiting for us to launch it so they can use it. The money to
develop this new offering has already been spent on engineering and
equipment, and the equipment needed for the infrastructure footprint required
to launch has already been purchased. We have enough computing and
storage capacity in place now to add about $50k/month in revenue in cloud
services, without spending hardly a dime on equipment. We are very excited
about this launch of the new Hybrid Compute solution at the end of this month.
 
Hitachi goes without saying, it is a big opportunity for the company in so many
ways. The revenue from the HDS alone will help with grow NephoScale’s
revenue through added sales and marketing investment and it will accelerate
the development of our intellectual property. It will also attract investors that
have been on the sideline. Once this $1M note is filled out we will not be selling
any more of the company at a $7M valuation. The valuation would be more like
$20-30M if we did take in more money.
 
There is currently $436K left to fill on the note, and the sooner we can fill this
out the better. We need to accelerate our efforts to grow the valuation in
preparation for an acquisition or a series A round of financing. So far, we have
been mostly in a defensive posture just building the platform out and making
payroll. My goal is to get us to a point financially where we take a more
offensive posture, and we think $200K now would do that. Once HDS has a
written agreement in place with us (this should happen this week or next) we
should be able to finish out the note rather quickly. The problem is that we
        Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 108 of 128


         cannot take the chance to get too low on money and miss payroll for our
         engineering team. If the team splits up so they can go put food on their table,
         we’ve got trouble. There is also the morale issue, as they want more certainty
         in our financial situation, and my goal is to get that for them so they can stay
         focused on the tasks and opportunities at hand.
          
         Whatever funds you are willing to allocate to this effort are appreciated. I’m
         extremely confident we are going to be successful, and that we are going to
         create an excellent return for our noteholders, and it will likely happen in a short
         period of time based upon what we built and what is happening in the market.
          
         Best regards, Bruce
          
          
         Bruce Templeton
         CEO
         NephoScale, Inc.
         408-829-3949
         www.nephoscale.com
         Follow us on twitter @Nephoscale
         <image002.png>
          
         <NephoScale-Note Financing Term Sheet-04-25-14-FINAL.pdf><NephoScale-
         Note Purchase Agreement-12-23-13-FINAL.docx><Nephoscale-Unsecured
         Convertible Note_04-25-14-FINAL.docx>

 
Scott Powell
    President


Sacramento Jet Center
  Safe. Efficient. Accurate. Discreet.
    Sacramento International Airport (SMF)
    Sacramento Mather Airport (MHR)
    Sacramento Executive Airport (SAC)
    6133 Freeport Boulevard
    Sacramento, California 95822

    Telephone: 916.428.8292
    Fax: 916.428.3032
    E-Mail: scott@sacjet.com
    URL: http://www.sacjet.com

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure. If you are not the
intended recipient, please telephone or email the sender and delete this message and any attachment from your system. If you are not
the intended recipient you must not copy this message or attachment or disclose the contents to any other person.
 
 
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 109 of 128
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 110 of 128




  EXHIBIT L
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 111 of 128




---------- Forwarded message ----------
From: Bruce Templeton <bruce@nephoscale.com>
Date: Fri, Aug 19, 2016 at 3:45 PM
Subject: NephoScale Update
To: Scott Powell <scott@sacjet.com>
Cc: John Mills <jvomills@gmail.com>


Hi Scott,
I just spoke with John on the phone. We secured some more funding, using the open
convertible note we have still open, to get us through the end of the year and even
likely to profitability. We are closing more and more software deals and the sales
pipeline is quite active with several engagements, so things are definitely looking up.
 
We are working with a few parties interested in funding an intuitional round of funding
over the next couple of months, and at that time we will be converting all note holders
to preferred shares at the $7M valuation. You and John are the only investors that
have communicated a desire to cash out their principal and accumulated interest. It
should be no problem to convince investors to pay you both off.
 
I will keep you posted.
 
Bruce
 
Bruce Templeton
CEO
NephoScale, Inc.
408-829-3949
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 112 of 128




EXHIBIT M
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 113 of 128




---------- Forwarded message ----------
From: Scott Powell <scott@sacjet.com>
Date: Thu, Aug 25, 2016 at 8:30 AM
Subject: Re: NephoScale Update
To: Bruce Templeton <bruce@nephoscale.com>
Cc: John Mills <jvomills@gmail.com>


Hi Bruce,

I would like to cash out the principle. Due to the length of time on the bridge loan and the way
the company has materially changed from from our original deal I am not interested
continuing down this path, it is time to move on.

It is my intent to arrange a meeting the other investors to review our situation and start down a
path that will return our capital. I will be reaching out to them next week.

While I am hopeful that you can put a plan in place in the next couple of months that will pay
both John and I off but I simply can't rely on it.

I wish the best for you and hope you see tremendous success but is time for us to part ways.

Scott Powell
Sacramento Jet Center
Safe. Efficient. Accurate. Discreet.
Sent from my iPhone

On Aug 19, 2016, at 3:45 PM, Bruce Templeton <bruce@nephoscale.com> wrote:

      Hi Scott,
      I just spoke with John on the phone. We secured some more funding,
      using the open convertible note we have still open, to get us through the
      end of the year and even likely to profitability. We are closing more and
      more software deals and the sales pipeline is quite active with several
      engagements, so things are definitely looking up.
       
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 114 of 128


We are working with a few parties interested in funding an intuitional round
of funding over the next couple of months, and at that time we will be
converting all note holders to preferred shares at the $7M valuation. You
and John are the only investors that have communicated a desire to cash
out their principal and accumulated interest. It should be no problem to
convince investors to pay you both off.
 
I will keep you posted.
 
Bruce
 
Bruce Templeton
CEO
NephoScale, Inc.
408-829-3949
<image004.png>

<image003.png>
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 115 of 128




 EXHIBIT N
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 116 of 128




From: Bruce Templeton <bruce@nephoscale.com>
Date: March 2, 2017 at 11:29:44 PM PST
To: 'Scott Powell' <scott@sacjet.com>
Subject: RE: Note

Scott,
The note is not in default, we have signed signatures from an aggregate
majority of the investors in the convertible note authorizing the extensions. The
group of investors in the note votes and the majority result applies to all
investors in the note. The only way I can get you out is to get someone to
assume your note, and that is because we are not allowed to buy out one
investor without offering to buy everyone else out to. Everyone in the group has
to be treated equally.
 
We are making a lot of progress and revenue from cloud software licensing is
growing. I do think we are close to getting an investment round in place that will
convert the notes to preferred shares. It is at that time we would be able to get
you out individually without authorization from all of the other note holders in
the note.
 
As you know this is not easy what we are trying to do and I have a lot of people
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 117 of 128


depending upon me to make this business a success. The last thing we want is
to have investors onboard that do not want to be part of our mission to build a
great company, but at the same time we are not going to run the company into
the ground and throw away everything we’ve created in order to appease one
or two people that want out.
 
According to Crunchbase the average amount of time it takes to build a
company and achieve a successful exit is 7 years. John might have told you
this would be a flip, but I did not invest millions of my own money and dedicate
years of blood, sweat, and tears to this just to go out with my tail between my
legs and not make a dime. All of our other 20+ investors are in for the long haul
and believe in with what we are trying to accomplish, and we are not going to
let them down either if we can at all avoid it.
 
Our team is committed to seeing this through and we will get you out as soon
as we can do so without jeopardizing the company.
 
The good news is that we are closer than ever before to making this happen for
you, but I cannot promise a date. I’m hoping we have some good news for you
very soon.
 
Btw, I’m talking to the investors we have in Sacramento that John spoke to a
while back about buying you and John out (assuming you notes), but
unfortunately if they do decide to make an offer it will likely be for less than you
originally invested. That is at least what they said in our last meeting. If you are
interested I can probably arrange for them to talk with you about this.
 
Sincerely,
 
Bruce
 
Bruce Templeton
CEO
NephoScale, Inc.
408-829-3949


 




 
From: Scott Powell [mailto:scott@sacjet.com]
Sent: Tuesday, February 28, 2017 8:33 AM
To: Bruce Templeton
Cc: Mills John
Subject: Note

Bruce,

You have been in default on this note for well over a year. When we last talked in
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 118 of 128


November you stated that you had every intention of getting me paid off by the
end of the year (2016). I never heard from you.

I am sick of being lied to, what do we have to do to get this cleaned up?

 Scott L. Powell
 President & CEO
  
 Sacramento Jet Center | SAC – SMF – MHR
 O:916.428.8292 | F:916.428.3032 | 6133 Freeport Blvd. Sacramento, CA 95822
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 119 of 128




 EXHIBIT O
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 120 of 128




---------- Forwarded message ----------
From: Bruce Templeton <bruce@nephoscale.com>
Date: Fri, Oct 9, 2015 at 2:17 PM
Subject: NephoScale Blurb
To: John Mills <jvomills@gmail.com>


I’ve used this with some success over the past few days.
 
With NephoScale there is an opportunity to get a 3x return with 7% interest in 6 months or
less. The company has mature proven technology and is positioned well for an acquisition.
After 5 years of development work the company and the team are ready for an acquisition.
The company is looking to raise a bridge round of approx. $500k to complete the M&A
process.

There is currently enough acquisition interest in NephoScale that several investment bankers
interviewed think there is enough interest to get an auction going. After completing the
interview and DD process NephoScale has chosen GrowthPoint Partners to run the sell-side
M&A process. GrowthPoint has agreed to take on NephoScale as a client if approx. $500k of
funding can be raised to allow for enough runway to complete the transaction.

NephoScale wants to be part of a larger organization to build more clouds at scale. The
NephOS cloud software stack for building public, private, and hybrid clouds is designed for
scale. NephoScale is mostly bootstrapped and is not well suited for raising successive rounds
of VC funding. Meaning, not a lot of cash is going into IaaS software right now, other than to
Mirantis. There is an ongoing appetite for acquiring cloud talent and technology like
NephoScale has, and NephoScale is more or less the last man standing as far as privately
owned OpenStack IaaS software companies go, outside of Mirantis. With Mirantis being over
a $1B valuation NephoScale is much easier acquisition to justify for most companies looking
for this capability. For these reasons, the time is right for an exit and both NephoScale and
GrowthPoint are ready to run an M&A process and make a deal.
 
 
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 121 of 128




  EXHIBIT P
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 122 of 128




---------- Forwarded message ----------
From: Bruce Templeton <bruce@nephoscale.com>
Date: Tue, Sep 29, 2015 at 3:57 PM
Subject: FW: NephoScale Investment
To: John Mills <jvomills@gmail.com>




From: Bruce Templeton [mailto:bruce@nephoscale.com]
Sent: Tuesday, September 29, 2015 3:57 PM
To: 'Dennis Meinyer'
Subject: NephoScale Investment




Hi Dennis,

Hope all is well. I just tried to call you to provide an update.



I spoke with Kevin Bluck about a week ago and asked how I should keep you and
Erin updated. He recommended I put together an email update and then follow up
with a call.



We did not refund the investments from Sean and Frieda because there is no doubt
that cash is king and we have needed all the cash we could get to sustain us. I’m also
not too concerned about the SEC getting upset with us since all of our other investors
are accredited, and we have not been committing widespread abuse of the laws on
soliciting investors. Also, with the recent passing of new crowdfunding laws allowing
for non-accredited micro investments the regulatory landscape has changed
dramatically. I think we are safe on this.



Yes, we are actively running a sales process with an investment banker to sell the
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 123 of 128


company. We are getting a lot of software licensing and acquisition inquiries from
large companies, and there has been on-going long term dialogue with several of
them. We are also still serving Hitachi Data Systems and things are going well there.
We are also signing a deal this week to expand into China. We feel the time is right to
sell the company for many reasons. It is either that or we have to go raise 10s of
millions of dollars from VC’s, which we do not want to do as it will dilute existing
shareholders and complicate things for the company’s exit and also for existing
investors.



We have made it all year without taking in any investment money, we’ve just been
existing off of revenue we are able to bring in. see the attached P/L. The good news
is that we are more and more becoming a software company. You can see this new
messaging on our website at www.nephoscale.com. The current challenge is that we
need some runway (cash) to show potential acquirers that we are not hurting for
cash, and that they cannot just wait us out to pick us up for a lower price down the
road. The investment banker wants to see us raise some more money so we have a
cushion that will strengthen our bargaining position with these potential acquirers. If
an acquirer thinks they can wait us out, and pick us up cheaper later, they will likely
try to do it.



The investment banker’s strategy is to get several buyers interested in us at the same
time, and for us to have enough money in the bank to last 6 to 8 months with no
increases in revenue (worst case scenario). Then, the potential acquirers have to ask
themselves whether they are willing to wait us out. With many interested acquirers
involved, and with us having some cash on hand (runway), they usually make an offer
as opposed to taking the risk that we get bought by one of their competitors in the
meantime. That is the best scenario, and if this “escape velocity” is achieved, which
otherwise known as an “auction environment”, is created it almost always results in a
successful sale of the company for a good price.



The investment banker we are most likely going to sign with is GrowthPoint Partners
(www.growthpointpartners.com). We are going to decide later this week which firm we
are going to choose. We are looking at 4 or 5 of them, and GrowthPoint is currently
the front runner. Their managing director said we are probably worth $20M to $30M
right now with the little amount of cash runway we have, whereas with a few more
software deals under our belt (we are working on several of them right now), and
some more cash on-hand to give us more runway, they say they could likely sell
NephoScale for as much as $50M to $70M. They would get 5% of the deal so they
are incentivized to get a deal done and to maximize the sale price.



There have been a lot of acquisitions in our space lately and we are more or less the
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 124 of 128


last man standing. Our day will come and the investment banker is being hired to
move up the timeline and maximize our eventual sale price. See the attached
presentation slide deck we are using for our presentations. See slide 22 for the list of
other companies that have been acquired in the cloud software space we reside in
over the past 24 months. There has been a buying frenzy, to say the least.



As far as our cash needs go, we are trying to get in about $200k on the convertible
note (see attached terms sheet) by the end of Oct. to give us time for some of the
other things from the pipeline to fall into place. Our pipeline shows $200k coming from
Hitachi, $200k from iService, and another $200k from Spirent - all in Q4.



The problem we face right now is the cash shortage we are facing between now and
the middle of Nov. to the beginning of Dec. when most of that $600k is scheduled to
come in. We are burning about $100k/mo. right now if we base the revenue
projections solely upon what we get from recurring monthly revenue from the hosting
side of the business. Revenue from software licensing, professional services,
software development, and software support plans is that $600k I mentioned, which is
icing on the cake and has the potential to cut down, or even eliminate, the burn rate. 
You can see on the attached P/L that we have found a way to bring in the needed
revenue all this year so far and it has made us close to breakeven. With the added
licensing and professional services revenue due still this year we could end up even
being profitable for the year. Again, the current burn rate of about $100k/mo. is based
only on us receiving recurring revenue from the cloud hosting part of the business, it
does not include the other non-recurring revenues streams in our pipeline.



There is currently a lot of interest being shown by strategic acquirers, so it is looking
like we are almost there. We just need to piece it together on the financial side to give
the investment bankers time to solicit their large network of potential buyers and to
execute on the sales process. This could take as little as 4 months and as long as 8
months to finalize.



We have $450k left on the current convertible note, and if someone wanted to take
down the entire amount we would do it. It is expensive money due to the generous
terms for the investor (we have been trying to avoid taking in more money this way for
this reason), but we would do it right now because with that extra cash our runway
would be long enough to put us in the driver’s seat on this sales process. We know
we can sell the company, the question is for how much and how soon?



Btw, investors in our notes are guaranteed 3x and 7% interest, and if we sell for more
      Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 125 of 128


than $21M (3 x the $7M cap) then investors get to participate on the upside. Meaning,
if we sold for $49M, investors would see a 6x (500%) return on principal, plus 7%
interest.



Please remember that I have $4M of my money into this company, so are truly in this
together, and over my dead body am I going to lose my money. Also, leasing
companies and investors have preference over me in that if we sell for only $5M the
leasing financing companies and investors get their money first, and our employees
and me get whatever is left over. As an investor you are in a safer place than I am in
when it comes to the payout pecking order.



To sum it up, the more money we have in the bank right now the more likely it is that
we are going to be able to run the sales process from a position of strength. If we
have money in the bank I can almost guarantee a good exit for all, if we do not have
the money we need between now and Dec then things are going to get very dicey.
We are well positioned to get acquired, in fact better positioning than ever before, we
just need some help getting this across the finish line.



His has been a long road and we are almost there.



I’d be happy to drive up to see you again if you’d like.



Best regards,



Bruce




Bruce Templeton

CEO

NephoScale, Inc.

408-829-3949

www.nephoscale.com
     Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 126 of 128




From: Dennis Meinyer [mailto:dennis.meinyer@netce.com]
Sent: Tuesday, September 29, 2015 2:07 PM
To: Bruce Templeton
Subject: investment




Bruce, since you have refused to refund Sean’s and Freda’s monies, I am concerned about the
investment we have made in your company. Are you actively trying to sell still? How safe is
our investment money? Dennis



Dennis R. Meinyer

President

NetCE

1482 Stone Point Drive

Suite 100

Roseville, Ca 95661

Tele.: (800)-232-4238 ext. 111

Fax: 916-772-8585

E. president@netce.com
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 127 of 128




  EXHIBIT Q
Case 4:17-cv-07104-JSW Document 45 Filed 10/23/18 Page 128 of 128
